Exhibit 10.46

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of August 29,
2007, by and among SENESCO TECHNOLOGIES, INC., a Delaware corporation (the
“Company”), and the Buyers listed on Schedule I attached hereto (individually, a
“Buyer” or collectively “Buyers”).

WITNESSETH

WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “Securities Act”);

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer(s), as provided
herein, and the Buyer(s) shall purchase (i) up to Five Million Dollars
($5,000,000) of secured convertible debentures in the form attached hereto as
“Exhibit A” (the “Convertible Debentures”), which shall be convertible into
shares of the Company’s common stock, par value $0.01 (the “Common Stock”) (as
converted, the “Conversion Shares”), and (ii) Series A warrants substantially in
the form attached hereto as “Exhibit B” and Series B warrants substantially in
the form attached hereto as “Exhibit C” (collectively, the “Warrants”), to
acquire up to that number of additional shares of Common Stock set forth
opposite such Buyer’s name in columns (5), (6) and (7) of the Schedule I (as
exercised, the “Warrant Shares”), of which Two Million Dollars ($2,000,000)
shall be funded within two (2) business days following the later of (i) the date
Stockholder Approval (as defined below) is obtained or (ii) the date that the
initial registration statement relating to the YA Global Closing (as defined
below) is filed with the Securities and Exchange Commission (the “First
Closing”), One Million Five Hundred Thousand Dollars ($1,500,000) shall be
funded on the First Milestone Date (as defined below) (the “Second Closing”),
and One Million Five Hundred Thousand Dollars ($1,500,000) shall be funded on
the Second Milestone Date (as defined below) (the “Third Closing”) (individually
referred to as a “Closing” collectively referred to as the “Closings”), for a
total purchase price of up to Five Million Dollars ($5,000,000), (the “Purchase
Price”) in the respective amounts set forth opposite each Buyer(s) name on
Schedule I (the “Subscription Amount”);

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
(the “Registration Rights Agreement”) pursuant to which the Company has agreed
to provide certain registration rights under the Securities Act and the rules
and regulations promulgated there under, and applicable state securities laws;

WHEREAS, the Convertible Debentures are secured by (i) a security interest in
all of the assets of the Company and of each of the Company’s subsidiaries as
evidenced by the security agreement substantially in the form agreed to by the
Company and the Buyer on the date hereof (the “Security Agreement”) and (ii) a
security interest in all of the intellectual property of the Company and of each
of the Company’s subsidiaries as evidenced by the patent security agreement
substantially in the form agreed to by the Company and the Buyer on the date
hereof


--------------------------------------------------------------------------------


(the “Patent Security Agreement” and together with the Security Agreement
collectively the “Security Documents”);

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering Irrevocable Transfer Agent
Instructions (the “Irrevocable Transfer Agent Instructions”); and

WHEREAS, the Convertible Debentures, the Conversion Shares, the Warrants, and
the Warrants Shares collectively are referred to herein as (the “Securities”).

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Buyer(s) hereby agree as
follows:


1.     PURCHASE AND SALE OF CONVERTIBLE DEBENTURES.

(A)                                  PURCHASE OF CONVERTIBLE DEBENTURES. 
SUBJECT TO THE SATISFACTION (OR WAIVER) OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT, EACH BUYER AGREES, SEVERALLY AND NOT JOINTLY, TO PURCHASE AT EACH
CLOSING AND THE COMPANY AGREES TO SELL AND ISSUE TO EACH BUYER, SEVERALLY AND
NOT JOINTLY, AT EACH CLOSING, CONVERTIBLE DEBENTURES IN AMOUNTS CORRESPONDING
WITH THE SUBSCRIPTION AMOUNT SET FORTH OPPOSITE EACH BUYER’S NAME ON SCHEDULE I
HERETO AND THE WARRANTS TO ACQUIRE UP TO THAT NUMBER OF WARRANT SHARES AS SET
FORTH OPPOSITE SUCH BUYER’S NAME IN COLUMNS (5), (6) AND (7) ON SCHEDULE I.  THE
FIRST MILESTONE DATE SHALL BE DEFINED AS THE COMPANY ENTERING INTO A SUPPLY
AGREEMENT WITH A THIRD PARTY MANUFACTURER FOR SUFFICIENT QUANTITY AND QUALITY OF
NANO-PARTICLE FOR ENCAPSULATION OF EIF5A GENE TO BE USED IN TOXICOLOGY AND PROOF
OF CONCEPT HUMAN STUDIES UNDER A UNITED STATES FOOD AND DRUG ADMINISTRATION
(“FDA”) ACCEPTED INVESTIGATIONAL NEW DRUG (“IND”) APPLICATION.  THE SECOND
MILESTONE DATE SHALL BE DEFINED AS THE COMPANY ENTERING INTO A SUPPLY AGREEMENT
WITH A THIRD PARTY MANUFACTURER TO PROVIDE SUFFICIENT QUANTITY AND QUALITY OF
EIF5A DNA TO CARRY OUT TOXICOLOGY AND PROOF OF CONCEPT HUMAN STUDIES UNDER A FDA
ACCEPTED IND APPLICATION.

(B)                                 CLOSING DATES.  THE FIRST CLOSING OF THE
PURCHASE AND SALE OF THE CONVERTIBLE DEBENTURES AND WARRANTS SHALL TAKE PLACE AT
10:00 A.M. EASTERN STANDARD TIME ON THE SECOND (2ND) BUSINESS DAY FOLLOWING THE
LATER OF (I) THE DATE STOCKHOLDER APPROVAL IS OBTAINED OR (II) THE DATE THAT THE
INITIAL REGISTRATION STATEMENT RELATING TO THE YA GLOBAL CLOSING IS FILED WITH
THE SECURITIES AND EXCHANGE COMMISSION, SUBJECT TO NOTIFICATION OF SATISFACTION
OF THE CONDITIONS TO THE FIRST CLOSING SET FORTH HEREIN AND IN SECTIONS 6 AND 7
BELOW (OR SUCH LATER DATE AS IS MUTUALLY AGREED TO BY THE COMPANY AND THE
BUYER(S)) (THE “FIRST CLOSING DATE”), THE SECOND CLOSING OF THE PURCHASE AND
SALE OF THE CONVERTIBLE DEBENTURES SHALL TAKE PLACE AT 4:00 P.M. EASTERN
STANDARD TIME ON THE FIRST MILESTONE DATE, SUBJECT TO NOTIFICATION OF
SATISFACTION OF THE CONDITIONS TO THE SECOND CLOSING SET FORTH HEREIN AND IN
SECTIONS 6 AND 7 BELOW (OR SUCH LATER DATE AS IS MUTUALLY AGREED TO BY THE
COMPANY AND THE BUYER(S)) (THE “SECOND CLOSING DATE”), AND THE THIRD CLOSING OF
THE PURCHASE AND SALE OF THE CONVERTIBLE DEBENTURES SHALL TAKE PLACE AT 10:00
A.M. EASTERN STANDARD TIME ON THE SECOND MILESTONE DATE, SUBJECT TO NOTIFICATION
OF SATISFACTION OF THE CONDITIONS TO THE THIRD CLOSING SET FORTH HEREIN AND IN
SECTIONS 6 AND 7 BELOW (OR SUCH EARLIER DATE AS IS MUTUALLY AGREED TO BY THE
COMPANY AND THE BUYER(S)) (THE “THIRD CLOSING DATE”) (COLLECTIVELY REFERRED TO A
THE “CLOSING DATES”).  THE CLOSINGS SHALL OCCUR ON THE RESPECTIVE CLOSING DATES
AT THE OFFICES OF MORGAN, LEWIS & BOCKIUS LLP, 502 CARNEGIE CENTER,

2


--------------------------------------------------------------------------------


PRINCETON, NEW JERSEY 08540 (OR SUCH OTHER PLACE AS IS MUTUALLY AGREED TO BY THE
COMPANY AND THE BUYER(S)).  NOTWITHSTANDING THE FOREGOING OR ANYTHING ELSE IN
THIS AGREEMENT TO THE CONTRARY (INCLUDING, BUT NOT LIMITED TO, THE TERMS OF
SECTION 7 BELOW), THE BUYER HEREUNDER SHALL NOT BE OBLIGATED TO FUND ANY AMOUNTS
TO THE COMPANY WHICH WOULD, WHEN AGGREGATED WITH ALL OTHER AMOUNTS PREVIOUSLY
FUNDED BY THE BUYER HEREUNDER, EXCEED THE AGGREGATE AMOUNTS FUNDED BY YA GLOBAL
TO THE COMPANY AS OF SUCH DATE PURSUANT TO SUBSECTION (D) BELOW.

(C)                                  FORM OF PAYMENT.  SUBJECT TO THE
SATISFACTION OF THE TERMS AND CONDITIONS OF THIS AGREEMENT, ON EACH CLOSING
DATE, (I) THE BUYERS SHALL DELIVER TO THE COMPANY SUCH AGGREGATE PROCEEDS FOR
THE CONVERTIBLE DEBENTURES AND WARRANTS TO BE ISSUED AND SOLD TO SUCH BUYER AT
SUCH CLOSING, MINUS THE FEES TO BE PAID DIRECTLY FROM THE PROCEEDS OF SUCH
CLOSING AS SET FORTH HEREIN, VIA IRREVOCABLE WIRE TRANSFER, AND (II) THE COMPANY
SHALL DELIVER TO EACH BUYER, CONVERTIBLE DEBENTURES AND WARRANTS WHICH SUCH
BUYER IS PURCHASING AT SUCH CLOSING IN AMOUNTS INDICATED OPPOSITE SUCH BUYER’S
NAME ON SCHEDULE I, DULY EXECUTED ON BEHALF OF THE COMPANY.

(D)                                 YA GLOBAL AGREEMENT.  IN ADDITION TO THE
FOREGOING, BUYER HEREBY AGREES TO THE COMPANY’S SALE AND ISSUANCE OF AN
ADDITIONAL $5,000,000 OF CONVERTIBLE DEBENTURES TO YA GLOBAL INVESTMENTS, L.P.
(“YA GLOBAL”) (THE “YA GLOBAL CLOSING”) ON SUBSTANTIALLY SIMILAR TERMS HEREUNDER
SUBJECT TO STOCKHOLDER APPROVAL AS SET FORTH IN SECTION 1(E) BELOW.

(E)                                  STOCKHOLDERS APPROVAL.  THE COMPANY SHALL
CALL AND HOLD A SPECIAL MEETING OF THE SHAREHOLDERS AS SOON AS REASONABLY
PRACTICABLE (AND USE COMMERCIALLY REASONABLE BEST EFFORTS TO CALL AND HOLD SUCH
MEETING WITHIN NINETY (90) DAYS OF THE DATE HEREOF), FOR THE PURPOSE OF (I)
APPROVING THE TRANSACTIONS CONTEMPLATED HEREIN AND THE YA GLOBAL CLOSING,
INCLUDING THE ISSUANCE OF ALL SHARES OF COMMON STOCK ISSUABLE PURSUANT TO THE
TERMS OF THE TRANSACTION DOCUMENTS, INCLUDING, BUT NOT LIMITED TO, ALL SHARES OF
COMMON STOCK ISSUABLE UPON CONVERSION OF THE DEBENTURE, THE EXERCISE OF THE
WARRANTS AND THE ISSUANCE OF THE INTEREST SHARES, AND AFTER GIVING EFFECT TO ANY
ADJUSTMENTS IN THE AMOUNT OF SHARES OF COMMON STOCK ISSUABLE PURSUANT TO THE
TRANSACTION DOCUMENTS AS A RESULT OF ANY STOCK SPLIT, REVERSE STOCK SPLIT, STOCK
DIVIDEND, REORGANIZATION, RECAPITALIZATION, RECLASSIFICATION OR OTHER LIKE
CHANGE, AND (II) INCREASING THE AUTHORIZED COMMON STOCK OF THE COMPANY TO AT
LEAST 100,000,000 SHARES OF COMMON STOCK (SUCH AFFIRMATIVE APPROVAL BEING
REFERRED TO HEREIN AS THE “STOCKHOLDER APPROVAL”)  THE COMPANY’S BOARD SHALL
RECOMMEND TO THE SHAREHOLDERS TO VOTE IN FAVOR OF APPROVING THE TRANSACTIONS
CONTEMPLATED HEREIN AND THE YA GLOBAL CLOSING AND THE INCREASE OF THE COMPANY’S
AUTHORIZED COMMON STOCK; PROVIDED, HOWEVER THAT THE BOARD SHALL NOT BE OBLIGATED
TO MAKE SUCH A RECOMMENDATION IF THE BOARD DETERMINES IN GOOD FAITH, AFTER
RECEIVING THE ADVICE OF ITS INDEPENDENT LEGAL AND FINANCIAL ADVISORS, THAT SUCH
A RECOMMENDATION WOULD CAUSE THE BOARD TO BREACH ITS FIDUCIARY DUTIES.


2.               BUYER’S REPRESENTATIONS AND WARRANTIES.

Each Buyer represents and warrants, severally and not jointly, that:

(A)                                  INVESTMENT PURPOSE.  EACH BUYER IS
ACQUIRING THE SECURITIES FOR ITS OWN ACCOUNT FOR INVESTMENT ONLY AND NOT WITH A
VIEW TOWARDS, OR FOR RESALE IN CONNECTION WITH,

3


--------------------------------------------------------------------------------


THE PUBLIC SALE OR DISTRIBUTION THEREOF, EXCEPT PURSUANT TO SALES REGISTERED OR
EXEMPTED UNDER THE SECURITIES ACT; PROVIDED, HOWEVER, THAT BY MAKING THE
REPRESENTATIONS HEREIN, SUCH BUYER RESERVES THE RIGHT TO DISPOSE OF THE
SECURITIES AT ANY TIME IN ACCORDANCE WITH OR PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT COVERING SUCH SECURITIES OR AN AVAILABLE EXEMPTION UNDER
THE SECURITIES ACT.  SUCH BUYER DOES NOT PRESENTLY HAVE ANY AGREEMENT OR
UNDERSTANDING, DIRECTLY OR INDIRECTLY, WITH ANY PERSON TO DISTRIBUTE ANY OF THE
SECURITIES.

(B)                                 ACCREDITED INVESTOR STATUS.  EACH BUYER IS
AN “ACCREDITED INVESTOR” AS THAT TERM IS DEFINED IN RULE 501(A)(3) OF REGULATION
D.

(C)                                  RELIANCE ON EXEMPTIONS.  EACH BUYER
UNDERSTANDS THAT THE SECURITIES ARE BEING OFFERED AND SOLD TO IT IN RELIANCE ON
SPECIFIC EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF UNITED STATES FEDERAL
AND STATE SECURITIES LAWS AND THAT THE COMPANY IS RELYING IN PART UPON THE TRUTH
AND ACCURACY OF, AND SUCH BUYER’S COMPLIANCE WITH, THE REPRESENTATIONS,
WARRANTIES, AGREEMENTS, ACKNOWLEDGMENTS AND UNDERSTANDINGS OF SUCH BUYER SET
FORTH HEREIN IN ORDER TO DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE
ELIGIBILITY OF SUCH BUYER TO ACQUIRE THE SECURITIES.

(D)                                 INFORMATION.  EACH BUYER AND ITS ADVISORS
(AND HIS, OR ITS, COUNSEL), IF ANY, HAVE BEEN FURNISHED WITH ALL MATERIALS
RELATING TO THE BUSINESS, FINANCES AND OPERATIONS OF THE COMPANY AND INFORMATION
HE DEEMED MATERIAL TO MAKING AN INFORMED INVESTMENT DECISION REGARDING HIS
PURCHASE OF THE SECURITIES, WHICH HAVE BEEN REQUESTED BY SUCH BUYER.  EACH BUYER
AND ITS ADVISORS, IF ANY, HAVE BEEN AFFORDED THE OPPORTUNITY TO ASK QUESTIONS OF
THE COMPANY AND ITS MANAGEMENT.  NEITHER SUCH INQUIRIES NOR ANY OTHER DUE
DILIGENCE INVESTIGATIONS CONDUCTED BY SUCH BUYER OR ITS ADVISORS, IF ANY, OR ITS
REPRESENTATIVES SHALL MODIFY, AMEND OR AFFECT SUCH BUYER’S RIGHT TO RELY ON THE
COMPANY’S REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 3 BELOW.  EACH
BUYER UNDERSTANDS THAT ITS INVESTMENT IN THE SECURITIES INVOLVES A HIGH DEGREE
OF RISK.  EACH BUYER IS IN A POSITION REGARDING THE COMPANY, WHICH, BASED UPON
EMPLOYMENT, FAMILY RELATIONSHIP OR ECONOMIC BARGAINING POWER, ENABLED AND
ENABLES SUCH BUYER TO OBTAIN INFORMATION FROM THE COMPANY IN ORDER TO EVALUATE
THE MERITS AND RISKS OF THIS INVESTMENT.  EACH BUYER HAS SOUGHT SUCH ACCOUNTING,
LEGAL AND TAX ADVICE, AS IT HAS CONSIDERED NECESSARY TO MAKE AN INFORMED
INVESTMENT DECISION WITH RESPECT TO ITS ACQUISITION OF THE SECURITIES.

(E)                                  NO GOVERNMENTAL REVIEW.  EACH BUYER
UNDERSTANDS THAT NO UNITED STATES FEDERAL OR STATE AGENCY OR ANY OTHER
GOVERNMENT OR GOVERNMENTAL AGENCY HAS PASSED ON OR MADE ANY RECOMMENDATION OR
ENDORSEMENT OF THE SECURITIES, OR THE FAIRNESS OR SUITABILITY OF THE INVESTMENT
IN THE SECURITIES, NOR HAVE SUCH AUTHORITIES PASSED UPON OR ENDORSED THE MERITS
OF THE OFFERING OF THE SECURITIES.

(F)                                    TRANSFER OR RESALE.  EACH BUYER
UNDERSTANDS THAT EXCEPT AS PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT: (I)
THE SECURITIES HAVE NOT BEEN AND ARE NOT BEING REGISTERED UNDER THE SECURITIES
ACT OR ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD,
ASSIGNED OR TRANSFERRED UNLESS (A) SUBSEQUENTLY REGISTERED THEREUNDER, (B) SUCH
BUYER SHALL HAVE DELIVERED TO THE COMPANY AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, TO THE EFFECT THAT SUCH SECURITIES TO BE SOLD, ASSIGNED OR
TRANSFERRED MAY BE SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO AN EXEMPTION FROM
SUCH REGISTRATION REQUIREMENTS, OR (C) SUCH BUYER PROVIDES THE COMPANY WITH
REASONABLE ASSURANCES (IN THE FORM OF SELLER AND BROKER REPRESENTATION LETTERS)
THAT

4


--------------------------------------------------------------------------------


SUCH SECURITIES CAN BE SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO RULE 144, RULE
144(K), OR RULE 144A PROMULGATED UNDER THE SECURITIES ACT, AS AMENDED (OR A
SUCCESSOR RULE THERETO) (COLLECTIVELY, “RULE 144”), IN EACH CASE FOLLOWING THE
APPLICABLE HOLDING PERIOD SET FORTH THEREIN; (II) ANY SALE OF THE SECURITIES
MADE IN RELIANCE ON RULE 144 MAY BE MADE ONLY IN ACCORDANCE WITH THE TERMS OF
RULE 144 AND FURTHER, IF RULE 144 IS NOT APPLICABLE, ANY RESALE OF THE
SECURITIES UNDER CIRCUMSTANCES IN WHICH THE SELLER (OR THE PERSON THROUGH WHOM
THE SALE IS MADE) MAY BE DEEMED TO BE AN UNDERWRITER (AS THAT TERM IS DEFINED IN
THE SECURITIES ACT) MAY REQUIRE COMPLIANCE WITH SOME OTHER EXEMPTION UNDER THE
SECURITIES ACT OR THE RULES AND REGULATIONS OF THE SEC THEREUNDER; AND (III)
NEITHER THE COMPANY NOR ANY OTHER PERSON IS UNDER ANY OBLIGATION TO REGISTER THE
SECURITIES UNDER THE SECURITIES ACT OR ANY STATE SECURITIES LAWS OR TO COMPLY
WITH THE TERMS AND CONDITIONS OF ANY EXEMPTION THEREUNDER.

(G)                                 LEGENDS.  EACH BUYER AGREES TO THE
IMPRINTING, SO LONG AS IS REQUIRED BY THIS SECTION 2(G), OF A RESTRICTIVE LEGEND
IN SUBSTANTIALLY THE FOLLOWING FORM:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A
VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.

Certificates evidencing the Conversion Shares or Warrant Shares shall not
contain any legend (including the legend set forth above), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Conversion Shares or Warrant Shares pursuant to Rule 144, (iii)
if such Conversion Shares or Warrant Shares are eligible for sale under Rule
144(k), or (iv) if such legend is not required under applicable requirements of
the Securities Act (including judicial interpretations and pronouncements issued
by the staff of the SEC).  The Company shall cause its counsel to issue a legal
opinion to the Company’s transfer agent promptly after the effective date (the
“Effective Date”) of a Registration Statement if required by the Company’s
transfer agent to effect the removal of the legend hereunder.  If all or any
portion of the Convertible Debentures or Warrants are exercised by a Buyer that
is not an Affiliate of the Company (a “Non-Affiliated Buyer”) at a time when
there is an effective registration statement to cover the resale of the
Conversion Shares or the Warrant Shares, such Conversion Shares or Warrant
Shares shall be issued free of all legends.  The Company agrees that following
the Effective Date or at such time as such legend is no longer required under
this Section 2(g), it will, no later than three (3) Trading Days following the
delivery by a Non-Affiliated Buyer to the Company or the Company’s transfer
agent of a certificate representing Conversion Shares or Warrant Shares, as

5


--------------------------------------------------------------------------------


the case may be, issued with a restrictive legend (such third Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to such Non-Affiliated
Buyer a certificate representing such shares that is free from all restrictive
and other legends.  The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.  Each Buyer acknowledges that the
Company’s agreement hereunder to remove all legends from Conversion Shares or
Warrant Shares is not an affirmative statement or representation that such
Conversion Shares or Warrant Shares are freely tradable.  Each Buyer, severally
and not jointly with the other Buyers, agrees that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 2(g) is predicated upon the Company’s reliance that the buyer will
sell any Securities pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and that if Securities are sold pursuant to a Registration
Statement, they will be sold in compliance with the plan of distribution set
forth therein.

(H)                                 AUTHORIZATION, ENFORCEMENT.  THIS AGREEMENT
HAS BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED AND DELIVERED ON BEHALF OF SUCH
BUYER AND IS A VALID AND BINDING AGREEMENT OF SUCH BUYER ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
GENERAL PRINCIPLES OF EQUITY OR APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, LIQUIDATION AND OTHER SIMILAR LAWS RELATING TO, OR
AFFECTING GENERALLY, THE ENFORCEMENT OF APPLICABLE CREDITORS’ RIGHTS AND
REMEDIES.

(I)                                     RECEIPT OF DOCUMENTS.  EACH BUYER AND
HIS OR ITS COUNSEL HAS RECEIVED AND READ IN THEIR ENTIRETY:  (I) THIS AGREEMENT
AND EACH REPRESENTATION, WARRANTY AND COVENANT SET FORTH HEREIN AND THE
TRANSACTION DOCUMENTS (AS DEFINED HEREIN); (II) ALL DUE DILIGENCE AND OTHER
INFORMATION NECESSARY TO VERIFY THE ACCURACY AND COMPLETENESS OF SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS; (III) THE COMPANY’S FORM 10-K FOR THE
FISCAL YEAR ENDED JUNE 30, 2006; (IV) THE COMPANY’S FORM 10-Q FOR THE FISCAL
QUARTER ENDED MARCH 31, 2007 AND (V) ANSWERS TO ALL QUESTIONS EACH BUYER
SUBMITTED TO THE COMPANY REGARDING AN INVESTMENT IN THE COMPANY; AND EACH BUYER
HAS RELIED ON THE INFORMATION CONTAINED THEREIN AND HAS NOT BEEN FURNISHED ANY
OTHER DOCUMENTS, LITERATURE, MEMORANDUM OR PROSPECTUS.

(J)                                     DUE FORMATION OF CORPORATE AND OTHER
BUYERS.  IF THE BUYER(S) IS A CORPORATION, TRUST, PARTNERSHIP OR OTHER ENTITY
THAT IS NOT AN INDIVIDUAL PERSON, IT HAS BEEN FORMED AND VALIDLY EXISTS AND HAS
NOT BEEN ORGANIZED FOR THE SPECIFIC PURPOSE OF PURCHASING THE SECURITIES AND IS
NOT PROHIBITED FROM DOING SO.

(K)                                  NO LEGAL ADVICE FROM THE COMPANY.  EACH
BUYER ACKNOWLEDGES, THAT IT HAD THE OPPORTUNITY TO REVIEW THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WITH HIS OR ITS OWN LEGAL COUNSEL
AND INVESTMENT AND TAX ADVISORS.  EACH BUYER IS RELYING SOLELY ON SUCH COUNSEL
AND ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY
OF ITS REPRESENTATIVES OR AGENTS FOR LEGAL, TAX OR INVESTMENT ADVICE WITH
RESPECT TO THIS INVESTMENT, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
THE SECURITIES LAWS OF ANY JURISDICTION.

6


--------------------------------------------------------------------------------



3.               REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Except as set forth under the corresponding section of the Disclosure Schedules
or in the Company’s SEC Documents (as defined below) which Disclosure Schedules
and/or SEC Documents shall be deemed a part hereof and to qualify any
representation or warranty otherwise made herein to the extent of such
disclosure, the Company hereby makes the representations and warranties set
forth below to each Buyer:

(A)                                  SUBSIDIARIES.  ALL OF THE DIRECT AND
INDIRECT SUBSIDIARIES OF THE COMPANY ARE SET FORTH ON SCHEDULE 3(A).  THE
COMPANY OWNS, DIRECTLY OR INDIRECTLY, ALL OF THE CAPITAL STOCK OR OTHER EQUITY
INTERESTS OF EACH SUBSIDIARY FREE AND CLEAR OF ANY LIENS, AND ALL THE ISSUED AND
OUTSTANDING SHARES OF CAPITAL STOCK OF EACH SUBSIDIARY ARE VALIDLY ISSUED AND
ARE FULLY PAID, NON-ASSESSABLE AND FREE OF PREEMPTIVE AND SIMILAR RIGHTS TO
SUBSCRIBE FOR OR PURCHASE SECURITIES.

(B)                                 ORGANIZATION AND QUALIFICATION.  THE COMPANY
AND ITS SUBSIDIARIES ARE CORPORATIONS DULY ORGANIZED AND VALIDLY EXISTING IN
GOOD STANDING UNDER THE LAWS OF THE JURISDICTION IN WHICH THEY ARE INCORPORATED,
AND HAVE THE REQUISITE CORPORATE POWER TO OWN THEIR PROPERTIES AND TO CARRY ON
THEIR BUSINESS AS NOW BEING CONDUCTED.  EACH OF THE COMPANY AND ITS SUBSIDIARIES
IS DULY QUALIFIED AS A FOREIGN CORPORATION TO DO BUSINESS AND IS IN GOOD
STANDING IN EVERY JURISDICTION IN WHICH THE NATURE OF THE BUSINESS CONDUCTED BY
IT MAKES SUCH QUALIFICATION NECESSARY, EXCEPT TO THE EXTENT THAT THE FAILURE TO
BE SO QUALIFIED OR BE IN GOOD STANDING WOULD NOT HAVE OR REASONABLY BE EXPECTED
TO RESULT IN (I) A MATERIAL ADVERSE EFFECT ON THE LEGALITY, VALIDITY OR
ENFORCEABILITY OF ANY TRANSACTION DOCUMENT, (II) A MATERIAL ADVERSE EFFECT ON
THE RESULTS OF OPERATIONS, ASSETS, BUSINESS OR CONDITION (FINANCIAL OR
OTHERWISE) OF THE COMPANY AND THE SUBSIDIARIES, TAKEN AS A WHOLE, OR (III) A
MATERIAL ADVERSE EFFECT ON THE COMPANY’S ABILITY TO PERFORM IN ANY MATERIAL
RESPECT ON A TIMELY BASIS ITS OBLIGATIONS UNDER ANY TRANSACTION DOCUMENT (ANY OF
(I), (II) OR (III), A “MATERIAL ADVERSE EFFECT”) AND NO PROCEEDING HAS BEEN
INSTITUTED IN ANY SUCH JURISDICTION REVOKING, LIMITING OR CURTAILING OR SEEKING
TO REVOKE, LIMIT OR CURTAIL SUCH POWER AND AUTHORITY OR QUALIFICATION.

(C)                                  AUTHORIZATION, ENFORCEMENT, COMPLIANCE WITH
OTHER INSTRUMENTS.  (I) THE COMPANY HAS THE REQUISITE CORPORATE POWER AND
AUTHORITY TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT, THE
CONVERTIBLE DEBENTURES, THE WARRANTS, THE SECURITY DOCUMENTS, THE REGISTRATION
RIGHTS AGREEMENT, THE IRREVOCABLE TRANSFER AGENT INSTRUCTIONS, AND EACH OF THE
OTHER AGREEMENTS ENTERED INTO BY THE PARTIES HERETO IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (COLLECTIVELY THE “TRANSACTION
DOCUMENTS”) AND TO ISSUE THE SECURITIES IN ACCORDANCE WITH THE TERMS HEREOF AND
THEREOF, (II) THE EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS BY THE
COMPANY AND THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY, INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF THE SECURITIES, THE
RESERVATION FOR ISSUANCE AND THE ISSUANCE OF THE CONVERSION SHARES, AND THE
RESERVATION FOR ISSUANCE AND THE ISSUANCE OF THE WARRANT SHARES, HAVE BEEN DULY
AUTHORIZED BY THE COMPANY’S BOARD OF DIRECTORS AND NO FURTHER CONSENT OR
AUTHORIZATION IS REQUIRED BY THE COMPANY, ITS BOARD OF DIRECTORS OR ITS
STOCKHOLDERS, (III) THE TRANSACTION DOCUMENTS HAVE BEEN DULY EXECUTED AND
DELIVERED BY THE COMPANY, (IV) THE TRANSACTION DOCUMENTS CONSTITUTE THE VALID
AND BINDING OBLIGATIONS OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN
ACCORDANCE WITH THEIR TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
GENERAL PRINCIPLES OF EQUITY OR

7


--------------------------------------------------------------------------------


APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, LIQUIDATION OR
SIMILAR LAWS RELATING TO, OR AFFECTING GENERALLY, THE ENFORCEMENT OF CREDITORS’
RIGHTS AND REMEDIES.  THE AUTHORIZED OFFICER OF THE COMPANY EXECUTING THE
TRANSACTION DOCUMENTS KNOWS OF NO REASON WHY THE COMPANY CANNOT FILE THE
REGISTRATION STATEMENT AS REQUIRED UNDER THE REGISTRATION RIGHTS AGREEMENT OR
PERFORM ANY OF THE COMPANY’S OTHER OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS.

(D)                                 CAPITALIZATION.  THE AUTHORIZED CAPITAL
STOCK OF THE COMPANY CONSISTS OF 60,000,000 SHARES OF COMMON STOCK AND 5,000,000
SHARES OF PREFERRED STOCK, PAR VALUE $0.01 (“PREFERRED STOCK”) OF WHICH
17,473,694 SHARES OF COMMON STOCK AND ZERO SHARES OF PREFERRED STOCK ARE ISSUED
AND OUTSTANDING.  ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF THE COMPANY
ARE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, HAVE BEEN ISSUED IN COMPLIANCE
WITH ALL FEDERAL AND STATE SECURITIES LAWS, AND NONE OF SUCH OUTSTANDING SHARES
WAS ISSUED IN VIOLATION OF ANY PREEMPTIVE RIGHTS OR SIMILAR RIGHTS TO SUBSCRIBE
FOR OR PURCHASE SECURITIES.  EXCEPT AS DISCLOSED IN SCHEDULE 3(D): (I) NONE OF
THE COMPANY’S CAPITAL STOCK IS SUBJECT TO PREEMPTIVE RIGHTS OR ANY OTHER SIMILAR
RIGHTS OR ANY LIENS OR ENCUMBRANCES SUFFERED OR PERMITTED BY THE COMPANY; (II)
THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIP, RIGHTS TO SUBSCRIBE TO, CALLS
OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES OR RIGHTS
CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, ANY CAPITAL STOCK OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, OR CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR
ARRANGEMENTS BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OR MAY BECOME
BOUND TO ISSUE ADDITIONAL CAPITAL STOCK OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR OPTIONS, WARRANTS, SCRIP, RIGHTS TO SUBSCRIBE TO, CALLS OR
COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES OR RIGHTS
CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, ANY CAPITAL STOCK OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES; (III) THERE ARE NO OUTSTANDING DEBT
SECURITIES, NOTES, CREDIT AGREEMENTS, CREDIT FACILITIES OR OTHER AGREEMENTS,
DOCUMENTS OR INSTRUMENTS EVIDENCING INDEBTEDNESS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OR MAY BECOME
BOUND; (IV) THERE ARE NO FINANCING STATEMENTS SECURING OBLIGATIONS IN ANY
MATERIAL AMOUNTS, EITHER SINGLY OR IN THE AGGREGATE, FILED IN CONNECTION WITH
THE COMPANY OR ANY OF ITS SUBSIDIARIES; (V) THERE ARE NO OUTSTANDING SECURITIES
OR INSTRUMENTS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES WHICH CONTAIN ANY
REDEMPTION OR SIMILAR PROVISIONS, AND THERE ARE NO CONTRACTS, COMMITMENTS,
UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES
IS OR MAY BECOME BOUND TO REDEEM A SECURITY OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES; (VI) THERE ARE NO SECURITIES OR INSTRUMENTS CONTAINING
ANTI-DILUTION OR SIMILAR PROVISIONS THAT WILL BE TRIGGERED BY THE ISSUANCE OF
THE SECURITIES; (VII) THE COMPANY DOES NOT HAVE ANY STOCK APPRECIATION RIGHTS OR
“PHANTOM STOCK” PLANS OR AGREEMENTS OR ANY SIMILAR PLAN OR AGREEMENT; AND (VIII)
THE COMPANY AND ITS SUBSIDIARIES HAVE NO LIABILITIES OR OBLIGATIONS REQUIRED TO
BE DISCLOSED IN THE SEC DOCUMENTS BUT NOT SO DISCLOSED IN THE SEC DOCUMENTS,
OTHER THAN THOSE INCURRED IN THE ORDINARY COURSE OF THE COMPANY’S OR ITS
SUBSIDIARIES’ RESPECTIVE BUSINESSES AND WHICH, INDIVIDUALLY OR IN THE AGGREGATE,
DO NOT OR WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.  THE COMPANY HAS FURNISHED
TO THE BUYERS TRUE, CORRECT AND COMPLETE COPIES OF THE COMPANY’S CERTIFICATE OF
INCORPORATION, AS AMENDED AND AS IN EFFECT ON THE DATE HEREOF (THE “CERTIFICATE
OF INCORPORATION”), AND THE COMPANY’S BYLAWS, AS AMENDED AND AS IN EFFECT ON THE
DATE HEREOF (THE “BYLAWS”), AND THE TERMS OF ALL SECURITIES CONVERTIBLE INTO, OR
EXERCISABLE OR EXCHANGEABLE FOR, SHARES OF COMMON STOCK AND THE MATERIAL RIGHTS
OF THE HOLDERS THEREOF IN RESPECT THERETO.  EXCEPT FOR STOCKHOLDER APPROVAL OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, NO FURTHER APPROVAL OR
AUTHORIZATION OF ANY STOCKHOLDER, THE BOARD OF DIRECTORS OF THE COMPANY OR
OTHERS IS REQUIRED FOR THE ISSUANCE AND

8


--------------------------------------------------------------------------------


SALE OF THE SECURITIES.  THERE ARE NO STOCKHOLDERS AGREEMENTS, VOTING AGREEMENTS
OR OTHER SIMILAR AGREEMENTS WITH RESPECT TO THE COMPANY’S CAPITAL STOCK TO WHICH
THE COMPANY IS A PARTY OR, TO THE KNOWLEDGE OF THE COMPANY, BETWEEN OR AMONG ANY
OF THE COMPANY’S STOCKHOLDERS.

(E)                                  ISSUANCE OF SECURITIES.  THE ISSUANCE OF
THE CONVERTIBLE DEBENTURES AND THE WARRANTS IS DULY AUTHORIZED AND FREE FROM ALL
TAXES, LIENS AND CHARGES WITH RESPECT TO THE ISSUE THEREOF.  UPON CONVERSION IN
ACCORDANCE WITH THE TERMS OF THE CONVERTIBLE DEBENTURES OR EXERCISE IN
ACCORDANCE WITH THE WARRANTS, AS THE CASE MAY BE, THE CONVERSION SHARES AND
WARRANT SHARES, RESPECTIVELY, WHEN ISSUED WILL BE VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE, FREE FROM ALL TAXES, LIENS AND CHARGES WITH RESPECT TO THE ISSUE
THEREOF.  THE COMPANY HAS RESERVED FROM ITS DULY AUTHORIZED CAPITAL STOCK THE
APPROPRIATE NUMBER OF SHARES OF COMMON STOCK AS SET FORTH IN THIS AGREEMENT.

(F)                                    NO CONFLICTS.   THE EXECUTION, DELIVERY
AND PERFORMANCE OF THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION
BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (INCLUDING,
WITHOUT LIMITATION, THE ISSUANCE OF THE CONVERTIBLE DEBENTURES AND THE WARRANTS,
AND RESERVATION FOR ISSUANCE AND ISSUANCE OF THE CONVERSION SHARES AND THE
WARRANT SHARES) WILL NOT (I) RESULT IN A VIOLATION OF ANY CERTIFICATE OF
INCORPORATION, CERTIFICATE OF FORMATION, ANY CERTIFICATE OF DESIGNATIONS OR
OTHER CONSTITUENT DOCUMENTS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, ANY
CAPITAL STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR BYLAWS OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES OR (II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN
EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) IN ANY
RESPECT UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT,
ACCELERATION OR CANCELLATION OF, ANY AGREEMENT, INDENTURE OR INSTRUMENT TO WHICH
THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY, OR (III) RESULT IN A
VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT OR DECREE (INCLUDING
FOREIGN, FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS AND THE RULES AND
REGULATIONS OF THE PRIMARY MARKET) APPLICABLE TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS BOUND OR AFFECTED; EXCEPT IN THE CASE OF EACH OF CLAUSES (II)
AND (III), SUCH AS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THE BUSINESS OF
THE COMPANY AND ITS SUBSIDIARIES IS NOT BEING CONDUCTED, AND SHALL NOT BE
CONDUCTED IN VIOLATION OF ANY MATERIAL LAW, ORDINANCE, OR REGULATION OF ANY
GOVERNMENTAL ENTITY.  EXCEPT AS SPECIFICALLY CONTEMPLATED BY THIS AGREEMENT AND
AS REQUIRED UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS,
THE COMPANY IS NOT REQUIRED TO OBTAIN ANY CONSENT, AUTHORIZATION OR ORDER OF, OR
MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR GOVERNMENTAL AGENCY IN ORDER
FOR IT TO EXECUTE, DELIVER OR PERFORM ANY OF ITS OBLIGATIONS UNDER OR
CONTEMPLATED BY THIS AGREEMENT OR THE REGISTRATION RIGHTS AGREEMENT IN
ACCORDANCE WITH THE TERMS HEREOF OR THEREOF.  ALL CONSENTS, AUTHORIZATIONS,
ORDERS, FILINGS AND REGISTRATIONS WHICH THE COMPANY IS REQUIRED TO OBTAIN
PURSUANT TO THE PRECEDING SENTENCE HAVE BEEN OBTAINED OR EFFECTED ON OR PRIOR TO
THE DATE HEREOF.  THE COMPANY AND ITS SUBSIDIARIES ARE UNAWARE OF ANY FACTS OR
CIRCUMSTANCE, WHICH MIGHT GIVE RISE TO ANY OF THE FOREGOING.

(G)                                 SEC DOCUMENTS; FINANCIAL STATEMENTS.  THE
COMPANY HAS FILED ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS
REQUIRED TO BE FILED BY IT WITH THE SEC UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”), FOR THE TWO YEARS PRECEDING THE DATE
HEREOF (OR SUCH SHORTER PERIOD AS THE COMPANY WAS REQUIRED BY LAW OR REGULATION
TO FILE SUCH MATERIAL) (ALL OF THE FOREGOING FILED PRIOR TO THE DATE HEREOF OR
AMENDED

9


--------------------------------------------------------------------------------


AFTER THE DATE HEREOF AND ALL EXHIBITS INCLUDED THEREIN AND FINANCIAL STATEMENTS
AND SCHEDULES THERETO AND DOCUMENTS INCORPORATED BY REFERENCE THEREIN, BEING
HEREINAFTER REFERRED TO AS THE “SEC DOCUMENTS”) ON TIMELY BASIS OR HAS RECEIVED
A VALID EXTENSION OF SUCH TIME OF FILING AND HAS FILED ANY SUCH SEC DOCUMENT
PRIOR TO THE EXPIRATION OF ANY SUCH EXTENSION.  THE COMPANY HAS DELIVERED TO THE
BUYERS OR THEIR REPRESENTATIVES, OR MADE AVAILABLE THROUGH THE SEC’S WEBSITE AT
HTTP://WWW.SEC.GOV., TRUE AND COMPLETE COPIES OF THE SEC DOCUMENTS.  AS OF THEIR
RESPECTIVE DATES, THE SEC DOCUMENTS COMPLIED IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE SEC
PROMULGATED THEREUNDER APPLICABLE TO THE SEC DOCUMENTS, AND NONE OF THE SEC
DOCUMENTS, AT THE TIME THEY WERE FILED WITH THE SEC, CONTAINED ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  AS OF
THEIR RESPECTIVE DATES, THE FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE
SEC DOCUMENTS COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE
ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF THE SEC WITH
RESPECT THERETO.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED, DURING THE
PERIODS INVOLVED (EXCEPT (I) AS MAY BE OTHERWISE INDICATED IN SUCH FINANCIAL
STATEMENTS OR THE NOTES THERETO, OR (II) IN THE CASE OF UNAUDITED INTERIM
STATEMENTS, TO THE EXTENT THEY MAY EXCLUDE FOOTNOTES OR MAY BE CONDENSED OR
SUMMARY STATEMENTS) AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL
POSITION OF THE COMPANY AS OF THE DATES THEREOF AND THE RESULTS OF ITS
OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED (SUBJECT, IN THE CASE OF
UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT ADJUSTMENTS).  NO OTHER
INFORMATION PROVIDED BY OR ON BEHALF OF THE COMPANY TO THE BUYERS WHICH IS NOT
INCLUDED IN THE SEC DOCUMENTS, INCLUDING, WITHOUT LIMITATION, INFORMATION
REFERRED TO IN SECTION 2(I) OF THIS AGREEMENT, CONTAINS ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE
THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCE UNDER WHICH THEY ARE OR
WERE MADE AND NOT MISLEADING.

(H)                                 10(B)-5.  THE SEC DOCUMENTS DO NOT INCLUDE
ANY UNTRUE STATEMENTS OF MATERIAL FACT, NOR DO THEY OMIT TO STATE ANY MATERIAL
FACT REQUIRED TO BE STATED THEREIN NECESSARY TO MAKE THE STATEMENTS MADE, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.

(I)                                     ABSENCE OF LITIGATION.  THERE IS NO
ACTION, SUIT, PROCEEDING, INQUIRY OR INVESTIGATION BEFORE OR BY ANY COURT,
PUBLIC BOARD, GOVERNMENT AGENCY, SELF-REGULATORY ORGANIZATION OR BODY PENDING
AGAINST OR AFFECTING THE COMPANY, THE COMMON STOCK OR ANY OF THE COMPANY’S
SUBSIDIARIES, WHEREIN AN UNFAVORABLE DECISION, RULING OR FINDING WOULD HAVE A
MATERIAL ADVERSE EFFECT.

(J)                                     ACKNOWLEDGMENT REGARDING BUYER’S
PURCHASE OF THE CONVERTIBLE DEBENTURES.  THE COMPANY ACKNOWLEDGES AND AGREES
THAT EACH BUYER IS ACTING SOLELY IN THE CAPACITY OF AN ARM’S LENGTH PURCHASER
WITH RESPECT TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.  THE
COMPANY FURTHER ACKNOWLEDGES THAT EACH BUYER IS NOT ACTING AS A FINANCIAL
ADVISOR OR FIDUCIARY OF THE COMPANY (OR IN ANY SIMILAR CAPACITY) WITH RESPECT TO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND ANY ADVICE GIVEN BY
EACH BUYER OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR AGENTS IN CONNECTION
WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY IS MERELY
INCIDENTAL TO SUCH BUYER’S PURCHASE OF THE SECURITIES.  THE COMPANY FURTHER
REPRESENTS TO EACH BUYER THAT THE COMPANY’S DECISION TO ENTER INTO THIS

10


--------------------------------------------------------------------------------


AGREEMENT HAS BEEN BASED SOLELY ON THE INDEPENDENT EVALUATION BY THE COMPANY AND
ITS REPRESENTATIVES.

(K)                                  NO GENERAL SOLICITATION.  NEITHER THE
COMPANY, NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR
BEHALF, HAS ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING
(WITHIN THE MEANING OF REGULATION D UNDER THE SECURITIES ACT) IN CONNECTION WITH
THE OFFER OR SALE OF THE SECURITIES.

(L)                                     NO INTEGRATED OFFERING.  NEITHER THE
COMPANY, NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF
HAS, DIRECTLY OR INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY SECURITY OR
SOLICITED ANY OFFERS TO BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD REQUIRE
REGISTRATION OF THE SECURITIES UNDER THE SECURITIES ACT OR CAUSE THIS OFFERING
OF THE SECURITIES TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR
PURPOSES OF THE SECURITIES ACT.

(M)                               EMPLOYEE RELATIONS.  NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES IS INVOLVED IN ANY LABOR DISPUTE OR, TO THE KNOWLEDGE OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES, IS ANY SUCH DISPUTE THREATENED.  NONE OF
THE COMPANY’S OR ITS SUBSIDIARIES’ EMPLOYEES IS A MEMBER OF A UNION AND THE
COMPANY AND ITS SUBSIDIARIES BELIEVE THAT THEIR RELATIONS WITH THEIR EMPLOYEES
ARE GOOD.

(N)                                 INTELLECTUAL PROPERTY RIGHTS.  THE COMPANY
AND ITS SUBSIDIARIES OWN OR POSSESS ADEQUATE RIGHTS OR LICENSES TO USE ALL
TRADEMARKS, TRADE NAMES, SERVICE MARKS, SERVICE MARK REGISTRATIONS, SERVICE
NAMES, PATENTS, PATENT RIGHTS, COPYRIGHTS, INVENTIONS, LICENSES, APPROVALS,
GOVERNMENTAL AUTHORIZATIONS, TRADE SECRETS AND RIGHTS NECESSARY TO CONDUCT THEIR
RESPECTIVE BUSINESSES AS NOW CONDUCTED.  THE COMPANY AND ITS SUBSIDIARIES DO NOT
HAVE ANY KNOWLEDGE OF ANY INFRINGEMENT BY THE COMPANY OR ITS SUBSIDIARIES OF
TRADEMARK, TRADE NAME RIGHTS, PATENTS, PATENT RIGHTS, COPYRIGHTS, INVENTIONS,
LICENSES, SERVICE NAMES, SERVICE MARKS, SERVICE MARK REGISTRATIONS, TRADE SECRET
OR OTHER SIMILAR RIGHTS OF OTHERS, AND, TO THE KNOWLEDGE OF THE COMPANY THERE IS
NO CLAIM, ACTION OR PROCEEDING BEING MADE OR BROUGHT AGAINST, OR TO THE
COMPANY’S KNOWLEDGE, BEING THREATENED AGAINST, THE COMPANY OR ITS SUBSIDIARIES
REGARDING TRADEMARK, TRADE NAME, PATENTS, PATENT RIGHTS, INVENTION, COPYRIGHT,
LICENSE, SERVICE NAMES, SERVICE MARKS, SERVICE MARK REGISTRATIONS, TRADE SECRET
OR OTHER INFRINGEMENT; AND THE COMPANY AND ITS SUBSIDIARIES ARE UNAWARE OF ANY
FACTS OR CIRCUMSTANCES WHICH MIGHT GIVE RISE TO ANY OF THE FOREGOING.

(O)                                 ENVIRONMENTAL LAWS.  THE COMPANY AND ITS
SUBSIDIARIES ARE (I) IN COMPLIANCE WITH ANY AND ALL APPLICABLE FOREIGN, FEDERAL,
STATE AND LOCAL LAWS AND REGULATIONS RELATING TO THE PROTECTION OF HUMAN HEALTH
AND SAFETY, THE ENVIRONMENT OR HAZARDOUS OR TOXIC SUBSTANCES OR WASTES,
POLLUTANTS OR CONTAMINANTS (“ENVIRONMENTAL LAWS”), (II) HAVE RECEIVED ALL
PERMITS, LICENSES OR OTHER APPROVALS REQUIRED OF THEM UNDER APPLICABLE
ENVIRONMENTAL LAWS TO CONDUCT THEIR RESPECTIVE BUSINESSES AND (III) ARE IN
COMPLIANCE WITH ALL TERMS AND CONDITIONS OF ANY SUCH PERMIT, LICENSE OR
APPROVAL.

(P)                                 TITLE.  ALL REAL PROPERTY AND FACILITIES
HELD UNDER LEASE BY THE COMPANY AND ITS SUBSIDIARIES ARE HELD BY THEM UNDER
VALID, SUBSISTING AND ENFORCEABLE LEASES

11


--------------------------------------------------------------------------------


WITH SUCH EXCEPTIONS AS ARE NOT MATERIAL AND DO NOT INTERFERE WITH THE USE MADE
AND PROPOSED TO BE MADE OF SUCH PROPERTY AND BUILDINGS BY THE COMPANY AND ITS
SUBSIDIARIES.

(Q)                                 INSURANCE.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES IS INSURED BY INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY
AGAINST SUCH LOSSES AND RISKS AND IN SUCH AMOUNTS AS MANAGEMENT OF THE COMPANY
BELIEVES TO BE PRUDENT AND CUSTOMARY IN THE BUSINESSES IN WHICH THE COMPANY AND
ITS SUBSIDIARIES ARE ENGAGED.  NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS
BEEN REFUSED ANY INSURANCE COVERAGE SOUGHT OR APPLIED FOR AND NEITHER THE
COMPANY NOR ANY SUCH SUBSIDIARY HAS ANY REASON TO BELIEVE THAT IT WILL NOT BE
ABLE TO RENEW ITS EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES
OR TO OBTAIN SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO
CONTINUE ITS BUSINESS AT A COST THAT WOULD NOT MATERIALLY AND ADVERSELY AFFECT
THE CONDITION, FINANCIAL OR OTHERWISE, OR THE EARNINGS, BUSINESS OR OPERATIONS
OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.

(R)                                    REGULATORY PERMITS.  THE COMPANY AND ITS
SUBSIDIARIES POSSESS ALL MATERIAL CERTIFICATES, AUTHORIZATIONS AND PERMITS
ISSUED BY THE APPROPRIATE FEDERAL, STATE OR FOREIGN REGULATORY AUTHORITIES
NECESSARY TO CONDUCT THEIR RESPECTIVE BUSINESSES, AND NEITHER THE COMPANY NOR
ANY SUCH SUBSIDIARY HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE
REVOCATION OR MODIFICATION OF ANY SUCH CERTIFICATE, AUTHORIZATION OR PERMIT.

(S)                                  INTERNAL ACCOUNTING CONTROLS.  THE COMPANY
AND EACH OF ITS SUBSIDIARIES MAINTAINS A SYSTEM OF INTERNAL ACCOUNTING CONTROLS
SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II)
TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL
STATEMENTS IN CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND TO
MAINTAIN ASSET ACCOUNTABILITY, AND (III) THE RECORDED AMOUNTS FOR ASSETS ARE
COMPARED WITH THE EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION
IS TAKEN WITH RESPECT TO ANY DIFFERENCES.

(T)                                    NO MATERIAL ADVERSE BREACHES, ETC. 
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS SUBJECT TO ANY CHARTER,
CORPORATE OR OTHER LEGAL RESTRICTION, OR ANY JUDGMENT, DECREE, ORDER, RULE OR
REGULATION WHICH HAS OR WOULD REASONABLY BE EXPECTED IN THE FUTURE TO HAVE A
MATERIAL ADVERSE EFFECT ON THE BUSINESS, PROPERTIES, OPERATIONS, FINANCIAL
CONDITION, RESULTS OF OPERATIONS OR PROSPECTS OF THE COMPANY OR ITS
SUBSIDIARIES.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN BREACH OF
ANY CONTRACT OR AGREEMENT WHICH BREACH HAS OR WOULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS, PROPERTIES, OPERATIONS,
FINANCIAL CONDITION, RESULTS OF OPERATIONS OR PROSPECTS OF THE COMPANY OR ITS
SUBSIDIARIES.

(U)                                 TAX STATUS.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES HAS MADE AND FILED ALL FEDERAL AND STATE INCOME AND ALL OTHER TAX
RETURNS, REPORTS AND DECLARATIONS REQUIRED BY ANY JURISDICTION TO WHICH IT IS
SUBJECT AND (UNLESS AND ONLY TO THE EXTENT THAT THE COMPANY AND EACH OF ITS
SUBSIDIARIES HAS SET ASIDE ON ITS BOOKS PROVISIONS REASONABLY ADEQUATE FOR THE
PAYMENT OF ALL UNPAID AND UNREPORTED TAXES) HAS PAID ALL TAXES AND OTHER
GOVERNMENTAL ASSESSMENTS AND CHARGES THAT ARE MATERIAL IN AMOUNT, SHOWN OR
DETERMINED TO BE DUE ON SUCH RETURNS, REPORTS AND DECLARATIONS, EXCEPT THOSE
BEING CONTESTED IN GOOD FAITH AND HAS SET ASIDE ON ITS BOOKS PROVISION
REASONABLY ADEQUATE FOR THE PAYMENT OF ALL TAXES FOR PERIODS SUBSEQUENT TO THE
PERIODS TO WHICH SUCH RETURNS, REPORTS OR DECLARATIONS APPLY.  THERE ARE NO
UNPAID TAXES IN ANY MATERIAL AMOUNT

12


--------------------------------------------------------------------------------


CLAIMED TO BE DUE BY THE TAXING AUTHORITY OF ANY JURISDICTION, AND THE OFFICERS
OF THE COMPANY KNOW OF NO BASIS FOR ANY SUCH CLAIM.

(V)                                 CERTAIN TRANSACTIONS.  EXCEPT FOR ARM’S
LENGTH TRANSACTIONS PURSUANT TO WHICH THE COMPANY MAKES PAYMENTS IN THE ORDINARY
COURSE OF BUSINESS UPON TERMS NO LESS FAVORABLE THAN THE COMPANY COULD OBTAIN
FROM THIRD PARTIES AND OTHER THAN THE GRANT OF STOCK OPTIONS DISCLOSED IN THE
SEC DOCUMENTS, NONE OF THE OFFICERS, DIRECTORS, OR EMPLOYEES OF THE COMPANY IS
PRESENTLY A PARTY TO ANY TRANSACTION WITH THE COMPANY (OTHER THAN FOR SERVICES
AS EMPLOYEES, OFFICERS AND DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT OR
OTHER ARRANGEMENT PROVIDING FOR THE FURNISHING OF SERVICES TO OR BY, PROVIDING
FOR RENTAL OF REAL OR PERSONAL PROPERTY TO OR FROM, OR OTHERWISE REQUIRING
PAYMENTS TO OR FROM ANY OFFICER, DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE
OF THE COMPANY, ANY CORPORATION, PARTNERSHIP, TRUST OR OTHER ENTITY IN WHICH ANY
OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE HAS A SUBSTANTIAL INTEREST OR IS AN
OFFICER, DIRECTOR, TRUSTEE OR PARTNER.

(W)                               FEES AND RIGHTS OF FIRST REFUSAL.  THE COMPANY
IS NOT OBLIGATED TO OFFER THE SECURITIES OFFERED HEREUNDER ON A RIGHT OF FIRST
REFUSAL BASIS OR OTHERWISE TO ANY THIRD PARTIES INCLUDING, BUT NOT LIMITED TO,
CURRENT OR FORMER SHAREHOLDERS OF THE COMPANY, UNDERWRITERS, BROKERS, AGENTS OR
OTHER THIRD PARTIES.

(X)                                   INVESTMENT COMPANY.  THE COMPANY IS NOT,
AND IS NOT AN AFFILIATE OF, AND IMMEDIATELY AFTER RECEIPT OF PAYMENT FOR THE
SECURITIES, WILL NOT BE OR BE AN AFFILIATE OF, AN “INVESTMENT COMPANY” WITHIN
THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  THE COMPANY
SHALL CONDUCT ITS BUSINESS IN A MANNER SO THAT IT WILL NOT BECOME SUBJECT TO THE
INVESTMENT COMPANY ACT.

(Y)                                 REGISTRATION RIGHTS.  OTHER THAN EACH OF THE
BUYERS, NO PERSON HAS ANY RIGHT TO CAUSE THE COMPANY TO EFFECT THE REGISTRATION
UNDER THE SECURITIES ACT OF ANY SECURITIES OF THE COMPANY.  THERE ARE NO
OUTSTANDING REGISTRATION STATEMENTS NOT YET DECLARED EFFECTIVE AND THERE ARE NO
OUTSTANDING COMMENT LETTERS FROM THE SEC OR ANY OTHER REGULATORY AGENCY.

(Z)                                   PRIVATE PLACEMENT. ASSUMING THE ACCURACY
OF THE BUYERS’ REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 2, NO
REGISTRATION UNDER THE SECURITIES ACT IS REQUIRED FOR THE OFFER AND SALE OF THE
SECURITIES BY THE COMPANY TO THE BUYERS AS CONTEMPLATED HEREBY. THE ISSUANCE AND
SALE OF THE SECURITIES HEREUNDER DOES NOT CONTRAVENE THE RULES AND REGULATIONS
OF THE PRIMARY MARKET.

(AA)                            LISTING AND MAINTENANCE REQUIREMENTS.  THE
COMPANY’S COMMON STOCK IS REGISTERED PURSUANT TO SECTION 12(B) OR 12(G) OF THE
EXCHANGE ACT, AND THE COMPANY HAS TAKEN NO ACTION DESIGNED TO TERMINATE, OR
WHICH TO ITS KNOWLEDGE IS LIKELY TO HAVE THE EFFECT OF, TERMINATING THE
REGISTRATION OF THE COMMON STOCK UNDER THE EXCHANGE ACT NOR HAS THE COMPANY
RECEIVED ANY NOTIFICATION THAT THE SEC IS CONTEMPLATING TERMINATING SUCH
REGISTRATION.  THE COMPANY HAS NOT, IN THE TWELVE (12) MONTHS PRECEDING THE DATE
HEREOF, RECEIVED NOTICE FROM ANY PRIMARY MARKET ON WHICH THE COMMON STOCK IS OR
HAS BEEN LISTED OR QUOTED TO THE EFFECT THAT THE COMPANY IS NOT IN COMPLIANCE
WITH THE LISTING OR MAINTENANCE REQUIREMENTS OF SUCH PRIMARY

13


--------------------------------------------------------------------------------


MARKET.  THE COMPANY IS, AND HAS NO REASON TO BELIEVE THAT IT WILL NOT IN THE
FORESEEABLE FUTURE CONTINUE TO BE, IN COMPLIANCE WITH ALL SUCH LISTING AND
MAINTENANCE REQUIREMENTS.

(BB)                          MANIPULATION OF PRICE.  THE COMPANY HAS NOT, AND
TO ITS KNOWLEDGE NO ONE ACTING ON ITS BEHALF HAS, (I) TAKEN, DIRECTLY OR
INDIRECTLY, ANY ACTION DESIGNED TO CAUSE OR TO RESULT IN THE STABILIZATION OR
MANIPULATION OF THE PRICE OF ANY SECURITY OF THE COMPANY TO FACILITATE THE SALE
OR RESALE OF ANY OF THE SECURITIES, (II) SOLD, BID FOR, PURCHASED, OR, PAID ANY
COMPENSATION FOR SOLICITING PURCHASES OF, ANY OF THE SECURITIES, OR (III) PAID
OR AGREED TO PAY TO ANY PERSON ANY COMPENSATION FOR SOLICITING ANOTHER TO
PURCHASE ANY OTHER SECURITIES OF THE COMPANY, OTHER THAN, IN THE CASE OF CLAUSES
(II) AND (III), COMPENSATION PAID TO THE COMPANY’S PLACEMENT AGENT IN CONNECTION
WITH THE PLACEMENT OF THE SECURITIES.

(CC)                            DILUTIVE EFFECT.  THE COMPANY UNDERSTANDS AND
ACKNOWLEDGES THAT THE NUMBER OF CONVERSION SHARES ISSUABLE UPON CONVERSION OF
THE CONVERTIBLE DEBENTURES AND THE WARRANT SHARES ISSUABLE UPON EXERCISE OF THE
WARRANTS WILL INCREASE IN CERTAIN CIRCUMSTANCES.  THE COMPANY FURTHER
ACKNOWLEDGES THAT ITS OBLIGATION TO ISSUE CONVERSION SHARES UPON CONVERSION OF
THE CONVERTIBLE DEBENTURES IN ACCORDANCE WITH THIS AGREEMENT AND THE CONVERTIBLE
DEBENTURES AND ITS OBLIGATION TO ISSUE THE WARRANT SHARES UPON EXERCISE OF THE
WARRANTS IN ACCORDANCE WITH THIS AGREEMENT AND THE WARRANTS, IN EACH CASE, IS
ABSOLUTE AND UNCONDITIONAL REGARDLESS OF THE DILUTIVE EFFECT THAT SUCH ISSUANCE
MAY HAVE ON THE OWNERSHIP INTERESTS OF OTHER STOCKHOLDERS OF THE COMPANY.


4.               COVENANTS.

(A)                                  BEST EFFORTS.  EACH PARTY SHALL USE ITS
BEST EFFORTS TO TIMELY SATISFY EACH OF THE CONDITIONS TO BE SATISFIED BY IT AS
PROVIDED IN SECTIONS 6 AND 7 OF THIS AGREEMENT.

(B)                                 FORM D.  THE COMPANY AGREES TO FILE A FORM D
WITH RESPECT TO THE SECURITIES AS REQUIRED UNDER REGULATION D AND TO PROVIDE A
COPY THEREOF TO EACH BUYER PROMPTLY AFTER SUCH FILING.  THE COMPANY SHALL, ON OR
BEFORE THE CLOSING DATE, TAKE SUCH ACTION AS THE COMPANY SHALL REASONABLY
DETERMINE IS NECESSARY TO QUALIFY THE SECURITIES, OR OBTAIN AN EXEMPTION FOR THE
SECURITIES FOR SALE TO THE BUYERS AT THE CLOSING PURSUANT TO THIS AGREEMENT
UNDER APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF THE STATES OF THE UNITED
STATES, AND SHALL PROVIDE EVIDENCE OF ANY SUCH ACTION SO TAKEN TO THE BUYERS ON
OR PRIOR TO THE CLOSING DATE.

(C)                                  REPORTING STATUS.  UNTIL THE EARLIER OF (I)
THE DATE AS OF WHICH THE BUYER(S) MAY SELL ALL OF THE SECURITIES WITHOUT
RESTRICTION PURSUANT TO RULE 144(K) PROMULGATED UNDER THE SECURITIES ACT (OR
SUCCESSOR THERETO), OR (II) THE DATE ON WHICH (A) THE BUYERS SHALL HAVE SOLD ALL
THE SECURITIES AND (B) NONE OF THE CONVERTIBLE DEBENTURES OR WARRANTS ARE
OUTSTANDING (THE “REGISTRATION PERIOD”), THE COMPANY SHALL FILE IN A TIMELY
MANNER ALL REPORTS REQUIRED TO BE FILED WITH THE SEC PURSUANT TO THE EXCHANGE
ACT AND THE REGULATIONS OF THE SEC THEREUNDER, AND THE COMPANY SHALL NOT
TERMINATE ITS STATUS AS AN ISSUER REQUIRED TO FILE REPORTS UNDER THE EXCHANGE
ACT EVEN IF THE EXCHANGE ACT OR THE RULES AND REGULATIONS THEREUNDER WOULD
OTHERWISE PERMIT SUCH TERMINATION.

14


--------------------------------------------------------------------------------


(D)                                 USE OF PROCEEDS.  THE COMPANY WILL USE THE
PROCEEDS FROM THE SALE OF THE CONVERTIBLE DEBENTURES FOR THE PURPOSES AND IN THE
AMOUNTS SET FORTH ON SCHEDULE 4(D).

(E)                                  RESERVATION OF SHARES.  IF THE COMPANY
OBTAINS STOCKHOLDER APPROVAL, THE COMPANY SHALL PROMPTLY ESTABLISH A RESERVE OF
31,888,888 SHARES OF COMMON STOCK FOR ISSUANCE TO THE BUYER(S) UPON CONVERSIONS
OF THE CONVERTIBLE DEBENTURES AND UPON EXERCISE OF THE WARRANTS (COLLECTIVELY,
THE “SHARE RESERVE”).  THE COMPANY SHALL TAKE ALL ACTION REASONABLY NECESSARY TO
AT ALL TIMES HAVE AUTHORIZED, AND RESERVED FOR THE PURPOSE OF ISSUANCE, SUCH
NUMBER OF SHARES OF COMMON STOCK AS SHALL BE NECESSARY TO EFFECT THE FULL
CONVERSION OF THE CONVERTIBLE DEBENTURES AND THE FULL EXERCISE OF THE WARRANTS. 
IF AT ANY TIME THE SHARE RESERVE IS INSUFFICIENT TO EFFECT THE FULL CONVERSION
OF THE CONVERTIBLE DEBENTURES OR THE FULL EXERCISE OF THE WARRANTS, THE COMPANY
SHALL INCREASE THE SHARE RESERVE ACCORDINGLY.  IF AT ANY TIME THE COMPANY DOES
NOT HAVE SUFFICIENT AUTHORIZED AND UNISSUED SHARES OF COMMON STOCK AVAILABLE TO
MAINTAIN THE SHARE RESERVE AS REQUIRED BY THIS SECTION 4(E), THE COMPANY SHALL
CALL AND HOLD A SPECIAL MEETING OF THE SHAREHOLDERS AS SOON AS REASONABLY
PRACTICABLE (AND USE COMMERCIALLY REASONABLE BEST EFFORTS TO CALL AND HOLD SUCH
MEETING WITHIN NINETY (90) DAYS OF THE DATE OF SUCH OCCURRENCE), FOR THE PURPOSE
OF INCREASING THE NUMBER OF SHARES AUTHORIZED.  THE COMPANY’S BOARD SHALL
RECOMMEND TO THE SHAREHOLDERS TO VOTE IN FAVOR OF INCREASING THE NUMBER OF
SHARES OF COMMON STOCK AUTHORIZED; PROVIDED, HOWEVER THAT THE BOARD SHALL NOT BE
OBLIGATED TO MAKE SUCH A RECOMMENDATION IF THE BOARD DETERMINES IN GOOD FAITH,
AFTER RECEIVING THE ADVICE OF ITS INDEPENDENT LEGAL AND FINANCIAL ADVISORS, THAT
SUCH A RECOMMENDATION WOULD CAUSE THE BOARD TO BREACH ITS FIDUCIARY DUTIES.

(F)                                    LISTINGS OR QUOTATION.  THE COMPANY’S
COMMON STOCK SHALL BE LISTED OR QUOTED FOR TRADING ON ANY OF (A) THE AMERICAN
STOCK EXCHANGE (“AMEX”), (B) NEW YORK STOCK EXCHANGE, (C) THE NASDAQ GLOBAL
MARKET, (D) THE NASDAQ CAPITAL MARKET, OR (E) THE NASD OTC BULLETIN BOARD
(“OTCBB”) (EACH, A “PRIMARY MARKET”).  THE COMPANY SHALL PROMPTLY SECURE THE
LISTING OF ALL OF THE REGISTRABLE SECURITIES (AS DEFINED IN THE REGISTRATION
RIGHTS AGREEMENT) UPON EACH NATIONAL SECURITIES EXCHANGE AND AUTOMATED QUOTATION
SYSTEM, IF ANY, UPON WHICH THE COMMON STOCK IS THEN LISTED (SUBJECT TO OFFICIAL
NOTICE OF ISSUANCE) AND SHALL MAINTAIN SUCH LISTING OF ALL REGISTRABLE
SECURITIES FROM TIME TO TIME ISSUABLE UNDER THE TERMS OF THE TRANSACTION
DOCUMENTS.

(G)                                 FEES AND EXPENSES.

(I)                                     EACH OF THE COMPANY AND THE BUYER(S)
SHALL PAY ALL COSTS AND EXPENSES INCURRED BY SUCH PARTY IN CONNECTION WITH THE
NEGOTIATION, INVESTIGATION, PREPARATION, EXECUTION AND DELIVERY OF THE
TRANSACTION DOCUMENTS.

(II)                                  THE COMPANY SHALL PAY TO THE BUYER ONE
HUNDRED THOUSAND DOLLARD ($100,000) FROM THE PROCEEDS OF THE FIRST CLOSING,
SEVENTY-FIVE THOUSAND DOLLARS ($75,000) FROM THE PROCEEDS OF THE SECOND CLOSING,
AND SEVENTY-FIVE THOUSAND DOLLARS ($75,000) FROM THE PROCEEDS OF THE THIRD
CLOSING.

15


--------------------------------------------------------------------------------


(III)                               THE COMPANY SHALL REIMBURSE STANFORD GROUP
COMPANY FOR ITS UNDOCUMENTED, REASONABLE COSTS AND EXPENSES FOR THE TRANSACTIONS
CONTEMPLATED HEREBY, IN AN AMOUNT EQUAL TO 2% OF THE GROSS AMOUNT ACTUALLY
DISBURSED BY THE BUYER HEREUNDER.

(IV)                              THE COMPANY SHALL PAY A STRUCTURING AND DUE
DILIGENCE FEE TO THE BUYER OF THIRTY THOUSAND DOLLARS ($30,000), WHICH SHALL BE
PAID DIRECTLY FROM THE PROCEEDS OF THE FIRST CLOSING.

(H)                                 CORPORATE EXISTENCE.  SO LONG AS ANY OF THE
CONVERTIBLE DEBENTURES REMAIN OUTSTANDING, THE COMPANY SHALL NOT DIRECTLY OR
INDIRECTLY CONSUMMATE ANY MERGER, REORGANIZATION, RESTRUCTURING, REVERSE STOCK
SPLIT CONSOLIDATION, SALE OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR
ANY SIMILAR TRANSACTION OR RELATED TRANSACTIONS (EACH SUCH TRANSACTION, AN
“ORGANIZATIONAL CHANGE”) UNLESS, PRIOR TO THE CONSUMMATION AN ORGANIZATIONAL
CHANGE, THE COMPANY OBTAINS THE WRITTEN CONSENT OF EACH BUYER.  IN ANY SUCH
CASE, THE COMPANY WILL MAKE APPROPRIATE PROVISION WITH RESPECT TO SUCH HOLDERS’
RIGHTS AND INTERESTS TO INSURE THAT THE PROVISIONS OF THIS SECTION 4(H) WILL
THEREAFTER BE APPLICABLE TO THE CONVERTIBLE DEBENTURES.

(I)                                     TRANSACTIONS WITH AFFILIATES.  SO LONG
AS ANY CONVERTIBLE DEBENTURES ARE OUTSTANDING, THE COMPANY SHALL NOT, AND SHALL
CAUSE EACH OF ITS SUBSIDIARIES NOT TO, ENTER INTO, AMEND, MODIFY OR SUPPLEMENT,
OR PERMIT ANY SUBSIDIARY TO ENTER INTO, AMEND, MODIFY OR SUPPLEMENT ANY
AGREEMENT, TRANSACTION, COMMITMENT, OR ARRANGEMENT WITH ANY OF ITS OR ANY
SUBSIDIARY’S OFFICERS, DIRECTORS, PERSON WHO WERE OFFICERS OR DIRECTORS AT ANY
TIME DURING THE PREVIOUS TWO (2) YEARS, STOCKHOLDERS WHO BENEFICIALLY OWN FIVE
PERCENT (5%) OR MORE OF THE COMMON STOCK, OR AFFILIATES (AS DEFINED BELOW) OR
WITH ANY INDIVIDUAL RELATED BY BLOOD, MARRIAGE, OR ADOPTION TO ANY SUCH
INDIVIDUAL OR WITH ANY ENTITY IN WHICH ANY SUCH ENTITY OR INDIVIDUAL OWNS A FIVE
PERCENT (5%) OR MORE BENEFICIAL INTEREST (EACH A “RELATED PARTY”), EXCEPT FOR
(A) CUSTOMARY EMPLOYMENT ARRANGEMENTS AND BENEFIT PROGRAMS ON REASONABLE TERMS,
(B) ANY INVESTMENT IN AN AFFILIATE OF THE COMPANY,  (C) ANY AGREEMENT,
TRANSACTION, COMMITMENT, OR ARRANGEMENT ON AN ARMS-LENGTH BASIS ON TERMS NO LESS
FAVORABLE THAN TERMS WHICH WOULD HAVE BEEN OBTAINABLE FROM A PERSON OTHER THAN
SUCH RELATED PARTY, OR (D) ANY AGREEMENT, TRANSACTION, COMMITMENT, OR
ARRANGEMENT WHICH IS APPROVED BY A MAJORITY OF THE DISINTERESTED DIRECTORS OF
THE COMPANY; FOR PURPOSES HEREOF, ANY DIRECTOR WHO IS ALSO AN OFFICER OF THE
COMPANY OR ANY SUBSIDIARY OF THE COMPANY SHALL NOT BE A DISINTERESTED DIRECTOR
WITH RESPECT TO ANY SUCH AGREEMENT, TRANSACTION, COMMITMENT, OR ARRANGEMENT. 
“AFFILIATE” FOR PURPOSES HEREOF MEANS, WITH RESPECT TO ANY PERSON OR ENTITY,
ANOTHER PERSON OR ENTITY THAT, DIRECTLY OR INDIRECTLY, (I) HAS A TEN PERCENT
(10%) OR MORE EQUITY INTEREST IN THAT PERSON OR ENTITY, (II) HAS TEN PERCENT
(10%) OR MORE COMMON OWNERSHIP WITH THAT PERSON OR ENTITY, (III) CONTROLS THAT
PERSON OR ENTITY, OR (IV) SHARES COMMON CONTROL WITH THAT PERSON OR ENTITY. 
“CONTROL” OR “CONTROLS” FOR PURPOSES HEREOF MEANS THAT A PERSON OR ENTITY HAS
THE POWER, DIRECT OR INDIRECT, TO CONDUCT OR GOVERN THE POLICIES OF ANOTHER
PERSON OR ENTITY.

(J)                                     TRANSFER AGENT.  THE COMPANY COVENANTS
AND AGREES THAT, IN THE EVENT THAT THE COMPANY’S AGENCY RELATIONSHIP WITH THE
TRANSFER AGENT SHOULD BE TERMINATED FOR ANY REASON PRIOR TO A DATE WHICH IS TWO
(2) YEARS AFTER THE CLOSING DATE, THE COMPANY SHALL IMMEDIATELY APPOINT A NEW
TRANSFER AGENT AND SHALL REQUIRE THAT THE NEW TRANSFER AGENT EXECUTE AND AGREE
TO BE BOUND BY THE TERMS OF THE IRREVOCABLE TRANSFER AGENT INSTRUCTIONS (AS
DEFINED HEREIN).

16


--------------------------------------------------------------------------------


(K)                                  SUBSEQUENT OFFERINGS. 

(I)                                     EXCEPT AS PERMITTED PURSUANT TO SECTION
4(K)(III), WITHOUT THE WRITTEN CONSENT OF THE BUYER, SO LONG AS ANY PORTION OF
THE CONVERTIBLE DEBENTURES ARE OUTSTANDING, THE COMPANY SHALL NOT (A) GRANT,
ISSUE OR SELL ANY COMMON STOCK OR OTHER EQUITY SECURITIES, ANY SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR ANY COMMON STOCK OR OTHER EQUITY SECURITIES
OR TAKE ANY OTHER ACTION THAT MAY RESULT IN THE ISSUANCE OF ANY OF THE
FOREGOING, OTHER THAN TO ISSUE OPTIONS OR SIMILAR RIGHTS TO PURCHASE COMMON
STOCK GRANTED PURSUANT TO COMPENSATION, BENEFIT, SEVERANCE OR SIMILAR PLANS OR
EMPLOYMENT AGREEMENTS OF THE COMPANY AS IN EFFECT ON THE DATE OF THIS AGREEMENT,
OR (B) FILE ANY REGISTRATION STATEMENTS ON FORM S-8.

(II)                                  EXCEPT AS PERMITTED PURSUANT TO SECTION
4(K)(III), WITHOUT THE WRITTEN CONSENT OF THE BUYER, SO LONG AS ANY PORTION OF
THE CONVERTIBLE DEBENTURES ARE OUTSTANDING, THE COMPANY SHALL NOT CONSUMMATE ANY
MERGER, REORGANIZATION, RESTRUCTURING, REVERSE STOCK SPLIT CONSOLIDATION, SALE
OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR ANY SIMILAR TRANSACTION
OR RELATED TRANSACTIONS, OR TAKE ANY OTHER ACTION THAT MAY RESULT IN ANY OF THE
FOREGOING, EXCEPT THAT ANY WHOLLY-OWNED SUBSIDIARY OF THE COMPANY MAY MERGE WITH
THE COMPANY, PROVIDED THAT THE COMPANY SHALL BE THE CONTINUING OR SURVIVING
ENTITY.

(III)                               NOTWITHSTANDING THE FOREGOING, THIS SECTION
4(K) SHALL NOT APPLY TO EXCLUDED SECURITIES (AS DEFINED IN THE CONVERTIBLE
DEBENTURE).

(L)            NOTWITHSTANDING THE RESTRICTIONS SET FORTH IN SECTION 4(K)(I) AND
SECTION 4(K)(II) ABOVE, THE COMPANY MAY ISSUE SECURITIES OF THE COMPANY PROVIDED
THAT (A) ANY SUCH ISSUANCE IS FOR CONSIDERATION NOT LESS THAN NINETY PERCENT
(90%) OF THE MARKET PRICE OF THE COMMON STOCK ON THE DATE OF SUCH ISSUANCE.

(M)          NEITHER THE BUYER(S) NOR ANY OF ITS AFFILIATES HAVE AN OPEN SHORT
POSITION IN THE COMMON STOCK OF THE COMPANY, AND THE BUYER(S) AGREES THAT IT
SHALL NOT, AND THAT IT WILL CAUSE ITS AFFILIATES NOT TO, ENGAGE IN ANY SHORT
SALES OF OR HEDGING TRANSACTIONS WITH RESPECT TO THE COMMON STOCK AS LONG AS ANY
CONVERTIBLE DEBENTURES SHALL REMAIN OUTSTANDING. 

(N)           RIGHTS OF FIRST REFUSAL.  SO LONG AS ANY PORTION OF CONVERTIBLE
DEBENTURES ARE OUTSTANDING, IF THE COMPANY INTENDS TO RAISE ADDITIONAL CAPITAL
BY THE ISSUANCE OR SALE OF CAPITAL STOCK OF THE COMPANY, INCLUDING WITHOUT
LIMITATION SHARES OF ANY CLASS OF COMMON STOCK, ANY CLASS OF PREFERRED STOCK,
OPTIONS, WARRANTS, CONVERTIBLE DEBT OR ANY OTHER SECURITIES CONVERTIBLE OR
EXERCISABLE INTO SHARES OF COMMON STOCK (WHETHER THE OFFERING IS CONDUCTED BY
THE COMPANY, UNDERWRITER, PLACEMENT AGENT OR ANY THIRD PARTY) THE COMPANY SHALL
BE OBLIGATED TO OFFER TO THE BUYERS SUCH ISSUANCE OR SALE OF CAPITAL STOCK, BY
PROVIDING IN WRITING THE PRINCIPAL AMOUNT OF CAPITAL IT INTENDS TO RAISE AND
OUTLINE OF THE MATERIAL TERMS OF SUCH CAPITAL RAISE, PRIOR TO THE OFFERING SUCH
ISSUANCE OR SALE OF CAPITAL STOCK  TO ANY THIRD PARTIES INCLUDING, BUT NOT
LIMITED TO, CURRENT OR FORMER OFFICERS OR DIRECTORS, CURRENT OR FORMER
SHAREHOLDERS AND/OR INVESTORS OF THE OBLIGOR, UNDERWRITERS, BROKERS, AGENTS OR
OTHER THIRD PARTIES.  THE BUYERS SHALL HAVE FIVE (5) BUSINESS DAYS FROM RECEIPT
OF SUCH NOTICE OF THE SALE OR ISSUANCE OF CAPITAL STOCK TO ACCEPT OR REJECT ALL
OR A PORTION OF SUCH CAPITAL RAISING OFFER.  ANY OFFER MADE TO BUYER PURSUANT TO
THIS SECTION SHALL SIMULTANEOUSLY BE MADE ON THE SAME TERMS TO YA GLOBAL ON A
PRO RATA BASIS.

17


--------------------------------------------------------------------------------


(O)                                 LOCK UP AGREEMENTS.  ON THE DATE HEREOF, THE
COMPANY SHALL OBTAIN FROM EACH OFFICER AND DIRECTOR A LOCK UP AGREEMENT IN THE
FORM ATTACHED HERETO AS EXHIBIT D.

(P)                                 ADDITIONAL REGISTRATION STATEMENTS.  UNTIL
THE EFFECTIVE DATE OF THE INITIAL REGISTRATION STATEMENT, AND EXCEPT AS REQUIRED
IN CONNECTION WITH THE YA GLOBAL CLOSING, THE COMPANY WILL NOT FILE A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT RELATING TO SECURITIES THAT ARE
NOT THE SECURITIES.

(Q)                                 REVIEW OF PUBLIC DISCLOSURES.  ALL SEC
FILINGS (INCLUDING, WITHOUT LIMITATION, ALL FILINGS REQUIRED UNDER THE EXCHANGE
ACT, WHICH INCLUDE FORMS 10-Q AND 10-QSB, 10-K AND 10K-SB, 8-K, ETC) AND OTHER
PUBLIC DISCLOSURES MADE BY THE COMPANY, INCLUDING, WITHOUT LIMITATION, ALL PRESS
RELEASES, INVESTOR RELATIONS MATERIALS, AND SCRIPTS OF ANALYSTS MEETINGS AND
CALLS, SHALL BE REVIEWED AND APPROVED FOR RELEASE BY THE COMPANY’S ATTORNEYS
AND, IF CONTAINING FINANCIAL INFORMATION, THE COMPANY’S INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS.

(R)                                    DISCLOSURE OF TRANSACTION.  WITHIN FOUR
BUSINESS DAYS FOLLOWING THE DATE OF THIS AGREEMENT, THE COMPANY SHALL FILE A
CURRENT REPORT ON FORM 8-K DESCRIBING THE TERMS OF THE TRANSACTIONS CONTEMPLATED
BY THE TRANSACTION DOCUMENTS IN THE FORM REQUIRED BY THE EXCHANGE ACT AND
ATTACHING THE MATERIAL TRANSACTION DOCUMENTS (INCLUDING, WITHOUT LIMITATION,
THIS AGREEMENT, THE FORM OF THE CONVERTIBLE DEBENTURE, THE FORM OF WARRANT AND
THE FORM OF THE REGISTRATION RIGHTS AGREEMENT) AS EXHIBITS TO SUCH FILING.


5.               TRANSFER AGENT INSTRUCTIONS.

(A)                                  THE COMPANY SHALL ISSUE THE IRREVOCABLE
TRANSFER AGENT INSTRUCTIONS TO ITS TRANSFER AGENT, AND ANY SUBSEQUENT TRANSFER
AGENT, IRREVOCABLY APPOINTING JAMES M. DAVIS AS THE COMPANY’S AGENT FOR THE
PURPOSE OF INSTRUCTING ITS TRANSFER AGENT TO ISSUE CERTIFICATES OR CREDIT SHARES
TO THE APPLICABLE BALANCE ACCOUNTS AT THE DEPOSITORY TRUST COMPANY (“DTC”),
REGISTERED IN THE NAME OF EACH BUYER OR ITS RESPECTIVE NOMINEE(S), FOR THE
CONVERSION SHARES AND THE WARRANT SHARES ISSUED UPON CONVERSION OF THE
CONVERTIBLE DEBENTURES OR EXERCISE OF THE WARRANTS AS SPECIFIED FROM TIME TO
TIME BY EACH BUYER TO THE COMPANY UPON CONVERSION OF THE CONVERTIBLE DEBENTURES
OR EXERCISE OF THE WARRANTS.  THE COMPANY SHALL NOT CHANGE ITS TRANSFER AGENT
WITHOUT THE EXPRESS WRITTEN CONSENT OF THE BUYERS, WHICH MAY BE WITHHELD BY THE
BUYERS IN THEIR SOLE DISCRETION.  THE COMPANY WARRANTS THAT NO INSTRUCTION OTHER
THAN THE IRREVOCABLE TRANSFER AGENT INSTRUCTIONS REFERRED TO IN THIS SECTION 5,
AND STOP TRANSFER INSTRUCTIONS TO GIVE EFFECT TO SECTION 2(G) HEREOF (IN THE
CASE OF THE CONVERSION SHARES OR WARRANT SHARES PRIOR TO REGISTRATION OF SUCH
SHARES UNDER THE SECURITIES ACT) WILL BE GIVEN BY THE COMPANY TO ITS TRANSFER
AGENT, AND THAT THE SECURITIES SHALL OTHERWISE BE FREELY TRANSFERABLE ON THE
BOOKS AND RECORDS OF THE COMPANY AS AND TO THE EXTENT PROVIDED IN THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS.  IF A BUYER EFFECTS A SALE, ASSIGNMENT OR
TRANSFER OF THE SECURITIES IN ACCORDANCE WITH SECTION 2(F), THE COMPANY SHALL
PROMPTLY INSTRUCT ITS TRANSFER AGENT TO ISSUE ONE OR MORE CERTIFICATES OR CREDIT
SHARES TO THE APPLICABLE BALANCE ACCOUNTS AT DTC IN SUCH NAME AND IN SUCH
DENOMINATIONS AS SPECIFIED BY SUCH BUYER TO EFFECT SUCH SALE, TRANSFER OR
ASSIGNMENT AND, WITH RESPECT TO ANY TRANSFER, SHALL PERMIT THE TRANSFER.  IN THE
EVENT THAT SUCH SALE, ASSIGNMENT OR TRANSFER INVOLVES CONVERSION SHARES OR
WARRANT SHARES SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO RULE 144, THE TRANSFER AGENT SHALL ISSUE
SUCH

18


--------------------------------------------------------------------------------


SECURITIES TO THE BUYER, ASSIGNEE OR TRANSFEREE, AS THE CASE MAY BE, WITHOUT ANY
RESTRICTIVE LEGEND.    NOTHING IN THIS SECTION 5 SHALL AFFECT IN ANY WAY THE
BUYER’S OBLIGATIONS AND AGREEMENT TO COMPLY WITH ALL APPLICABLE SECURITIES LAWS
UPON RESALE OF CONVERSION SHARES.  THE COMPANY ACKNOWLEDGES THAT A BREACH BY IT
OF ITS OBLIGATIONS HEREUNDER WILL CAUSE IRREPARABLE HARM TO THE BUYER BY
VITIATING THE INTENT AND PURPOSE OF THE TRANSACTION CONTEMPLATED HEREBY. 
ACCORDINGLY, THE COMPANY ACKNOWLEDGES THAT THE REMEDY AT LAW FOR A BREACH OF ITS
OBLIGATIONS UNDER THIS SECTION 5 WILL BE INADEQUATE AND AGREES, IN THE EVENT OF
A BREACH OR THREATENED BREACH BY THE COMPANY OF THE PROVISIONS OF THIS SECTION
5, THAT THE BUYER(S) SHALL BE ENTITLED, IN ADDITION TO ALL OTHER AVAILABLE
REMEDIES, TO AN INJUNCTION RESTRAINING ANY BREACH AND REQUIRING IMMEDIATE
ISSUANCE AND TRANSFER, WITHOUT THE NECESSITY OF SHOWING ECONOMIC LOSS AND
WITHOUT ANY BOND OR OTHER SECURITY BEING REQUIRED.


6.               CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Convertible
Debentures to the Buyer(s) at the Closings is subject to the satisfaction, at or
before the Closing Dates, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:

(A)                                  EACH BUYER SHALL HAVE EXECUTED THE
TRANSACTION DOCUMENTS AND DELIVERED THEM TO THE COMPANY.

(B)                                 THE BUYER(S) SHALL HAVE DELIVERED TO THE
COMPANY THE PURCHASE PRICE FOR THE CONVERTIBLE DEBENTURES AND WARRANTS IN THE
RESPECTIVE AMOUNTS AS SET FORTH NEXT TO EACH BUYER AS SET FORTH ON SCHEDULE I
ATTACHED HERETO, MINUS ANY FEES TO BE PAID DIRECTLY FROM THE PROCEEDS THE
CLOSINGS AS SET FORTH HEREIN, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE U.S.
FUNDS PURSUANT TO THE WIRE INSTRUCTIONS PROVIDED BY THE COMPANY.

(C)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
BUYER(S) SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN
MADE AND AS OF THE CLOSING DATES AS THOUGH MADE AT THAT TIME (EXCEPT FOR
REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE), AND THE
BUYER(S) SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS
WITH THE COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE
PERFORMED, SATISFIED OR COMPLIED WITH BY THE BUYER(S) AT OR PRIOR TO THE CLOSING
DATES. 


7.               CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

(A)                                  THE OBLIGATION OF THE BUYER(S) HEREUNDER TO
PURCHASE THE CONVERTIBLE DEBENTURES AT THE FIRST CLOSING IS SUBJECT TO THE
SATISFACTION, AT OR BEFORE THE FIRST CLOSING DATE, OF EACH OF THE FOLLOWING
CONDITIONS:

(I)                                     THE COMPANY SHALL HAVE EXECUTED THE
TRANSACTION DOCUMENTS AND DELIVERED THE SAME TO THE BUYERS.

(II)                                  THE COMMON STOCK SHALL BE AUTHORIZED FOR
QUOTATION OR TRADING ON THE AMEX, TRADING IN THE COMMON STOCK SHALL NOT HAVE
BEEN SUSPENDED FOR ANY REASON, AND ALL THE CONVERSION SHARES ISSUABLE UPON THE
CONVERSION OF THE CONVERTIBLE DEBENTURES SHALL BE APPROVED FOR LISTING OR
TRADING ON THE AMEX.

19


--------------------------------------------------------------------------------


(III)                               THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT TO THE EXTENT
THAT ANY OF SUCH REPRESENTATIONS AND WARRANTIES IS ALREADY QUALIFIED AS TO
MATERIALITY IN SECTION 3 ABOVE, IN WHICH CASE, SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT WITHOUT FURTHER QUALIFICATION) AS OF THE
DATE WHEN MADE AND AS OF THE FIRST CLOSING DATE AS THOUGH MADE AT THAT TIME
(EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE) AND
THE COMPANY SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL
RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS
AGREEMENT TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY THE COMPANY AT OR PRIOR
TO THE FIRST CLOSING DATE

(IV)                              THE COMPANY SHALL HAVE EXECUTED AND DELIVERED
TO THE BUYER(S) THE CONVERTIBLE DEBENTURES AND WARRANTS WITH RESPECT TO THE
FIRST CLOSING IN THE AMOUNTS SET FORTH OPPOSITE EACH BUYER’S NAME ON SCHEDULE I
ATTACHED HERETO.

(V)                                 THE BUYERS SHALL HAVE RECEIVED AN OPINION OF
COUNSEL FROM COUNSEL TO THE COMPANY IN A FORM SATISFACTORY TO THE BUYERS.

(VI)                              THE COMPANY SHALL HAVE PROVIDED TO THE BUYERS
A TRUE COPY OF A CERTIFICATE OF GOOD STANDING EVIDENCING THE FORMATION AND GOOD
STANDING OF THE COMPANY FROM THE SECRETARY OF STATE (OR COMPARABLE OFFICE) FROM
THE JURISDICTION IN WHICH THE COMPANY IS INCORPORATED, AS OF A DATE WITHIN 10
DAYS OF THE FIRST CLOSING DATE.

(VII)                           THE COMPANY SHALL HAVE DELIVERED TO THE BUYERS A
CERTIFICATE, EXECUTED BY THE SECRETARY OF THE COMPANY AND DATED AS OF THE FIRST
CLOSING DATE, AS TO (I) THE RESOLUTIONS CONSISTENT WITH SECTION 3(C) AS ADOPTED
BY THE COMPANY’S BOARD OF DIRECTORS IN A FORM REASONABLY ACCEPTABLE TO SUCH
BUYER, (II) THE CERTIFICATE OF INCORPORATION AND (III) THE BYLAWS, EACH AS IN
EFFECT AT THE FIRST CLOSING.

(VIII)                        A FORM UCC-1, ANY APPROPRIATE FILINGS TO BE MADE
WITH THE PATENT AND TRADEMARK OFFICE, OR SUCH OTHER FORMS AS MAY BE REQUIRED TO
PERFECT THE BUYER’S INTEREST IN THE PLEDGED PROPERTY AS DETAILED IN THE SECURITY
AGREEMENT AND THE PATENT SECURITY AGREEMENT SHALL HAVE BEEN FILED.

(IX)                                THE COMPANY SHALL HAVE CREATED THE SHARE
RESERVE.

(X)                                   THE IRREVOCABLE TRANSFER AGENT
INSTRUCTIONS, IN FORM AND SUBSTANCE SATISFACTORY TO THE BUYER, SHALL HAVE BEEN
DELIVERED TO AND ACKNOWLEDGED IN WRITING BY THE COMPANY’S TRANSFER AGENT.

(XI)                                YA GLOBAL SHALL HAVE FUNDED TO THE COMPANY
$3,000,000 IN AGGREGATE GROSS PROCEEDS IN CONNECTION WITH THE YA GLOBAL CLOSING;

(XII)                             STOCKHOLDER APPROVAL SHALL HAVE BEEN OBTAINED
AND THE REGISTRATION STATEMENT FOR YA GLOBAL SHALL HAVE BEEN FILED WITH THE SEC.

(XIII)                          THE COMPANY SHALL BE IN COMPLIANCE WITH THE
TERMS OF ALL OF THE TRANSACTION DOCUMENTS.

20


--------------------------------------------------------------------------------


(XIV)                         THE COMPANY SHALL HAVE CERTIFIED, IN A CERTIFICATE
EXECUTED BY TWO OFFICERS OF THE COMPANY AND DATED AS OF THE FIRST CLOSING DATE,
THAT ALL CONDITIONS TO THE FIRST CLOSING HAVE BEEN SATISFIED.

(B)                                 THE OBLIGATION OF THE BUYER(S) HEREUNDER TO
ACCEPT THE CONVERTIBLE DEBENTURES AT THE SECOND CLOSING IS SUBJECT TO THE
SATISFACTION, AT OR BEFORE THE SECOND CLOSING DATE, OF EACH OF THE FOLLOWING
CONDITIONS:

(I)                                     THE FIRST CLOSING SHALL HAVE OCCURRED.

(II)                                  ALL THE REQUIREMENTS REQUIRED TO HAVE BE
ACHIEVED IN CONNECTION WITH THE FIRST MILESTONE DATE SHALL HAVE BEEN ACHIEVED
AND THE COMPANY SHALL HAVE PROVIDED TO BUYER REASONABLY SATISFACTORY EVIDENCE
THEREOF.

(III)                               THE COMMON STOCK SHALL BE AUTHORIZED FOR
QUOTATION OR TRADING ON THE PRIMARY MARKET, TRADING IN THE COMMON STOCK SHALL
NOT HAVE BEEN SUSPENDED FOR ANY REASON, AND ALL THE CONVERSION SHARES ISSUABLE
UPON THE CONVERSION OF THE CONVERTIBLE DEBENTURES SHALL BE APPROVED FOR LISTING
OR TRADING ON THE PRIMARY MARKET. 

(IV)                              THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT TO THE EXTENT
THAT ANY OF SUCH REPRESENTATIONS AND WARRANTIES IS ALREADY QUALIFIED AS TO
MATERIALITY IN SECTION 3 ABOVE, IN WHICH CASE, SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT WITHOUT FURTHER QUALIFICATION) AS OF THE
DATE WHEN MADE AND AS OF THE SECOND CLOSING DATE AS THOUGH MADE AT THAT TIME
(EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE) AND
THE COMPANY SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL
RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS
AGREEMENT TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY THE COMPANY AT OR PRIOR
TO THE SECOND CLOSING DATE.

(V)                                 THE COMPANY SHALL HAVE EXECUTED AND
DELIVERED TO THE BUYERS THE CONVERTIBLE DEBENTURES WITH RESPECT TO THE SECOND
CLOSING IN THE AMOUNTS SET FORTH OPPOSITE EACH BUYERS NAME ON SCHEDULE I
ATTACHED HERETO.

(VI)                              THE COMPANY SHALL HAVE FILED THE REGISTRATION
STATEMENT WITH THE SEC MATERIALLY IN COMPLIANCE WITH THE RULES AND REGULATIONS
PROMULGATED BY THE SEC FOR FILING THEREOF.

(VII)                           THE COMPANY SHALL BE IN COMPLIANCE WITH THE
TERMS OF ALL OF THE TRANSACTION DOCUMENTS.

(VIII)                        THE COMPANY SHALL HAVE CERTIFIED, IN A CERTIFICATE
EXECUTED BY TWO OFFICERS OF THE COMPANY AND DATED AS OF THE SECOND CLOSING DATE,
THAT ALL CONDITIONS TO THE SECOND CLOSING HAVE BEEN SATISFIED.

(C)                                  THE OBLIGATION OF THE BUYERS HEREUNDER TO
ACCEPT THE CONVERTIBLE DEBENTURES AT THE THIRD CLOSING IS SUBJECT TO THE
SATISFACTION, AT OR BEFORE THE THIRD CLOSING DATE, OF EACH OF THE FOLLOWING
CONDITIONS:

21


--------------------------------------------------------------------------------


(I)                                     THE FIRST CLOSING AND THE SECOND CLOSING
SHALL BOTH HAVE OCCURRED.

(II)                                  ALL THE REQUIREMENTS REQUIRED TO HAVE BE
ACHIEVED IN CONNECTION WITH THE SECOND MILESTONE DATE SHALL HAVE BEEN ACHIEVED
AND THE COMPANY SHALL HAVE PROVIDED TO BUYER REASONABLY SATISFACTORY EVIDENCE
THEREOF.

(III)                               THE COMMON STOCK SHALL BE AUTHORIZED FOR
QUOTATION OR TRADING ON THE PRIMARY MARKET, TRADING IN THE COMMON STOCK SHALL
NOT HAVE BEEN SUSPENDED FOR ANY REASON, AND ALL THE CONVERSION SHARES ISSUABLE
UPON THE CONVERSION OF THE CONVERTIBLE DEBENTURES SHALL BE APPROVED FOR LISTING
OR TRADING ON THE PRIMARY MARKET.

(IV)                              THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT TO THE EXTENT
THAT ANY OF SUCH REPRESENTATIONS AND WARRANTIES IS ALREADY QUALIFIED AS TO
MATERIALITY IN SECTION 3 ABOVE, IN WHICH CASE, SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT WITHOUT FURTHER QUALIFICATION) AS OF THE
DATE WHEN MADE AND AS OF THE THIRD CLOSING DATE AS THOUGH MADE AT THAT TIME
(EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE) AND
THE COMPANY SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL
RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS
AGREEMENT TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY THE COMPANY AT OR PRIOR
TO THE THIRD CLOSING DATE.

(V)                                 THE COMPANY SHALL HAVE EXECUTED AND
DELIVERED TO THE BUYERS THE CONVERTIBLE DEBENTURES WITH RESPECT TO THE THIRD
CLOSING IN THE AMOUNTS SET FORTH OPPOSITE EACH BUYERS NAME ON SCHEDULE I
ATTACHED HERETO.

(VI)                              THE REGISTRATION STATEMENT SHALL HAVE BEEN
DECLARED EFFECTIVE BY THE SEC. 

(VII)                           THE COMPANY SHALL BE IN COMPLIANCE WITH THE
TERMS OF ALL OF THE TRANSACTION DOCUMENTS.

(VIII)                        THE COMPANY SHALL HAVE CERTIFIED, IN A CERTIFICATE
EXECUTED BY TWO OFFICERS OF THE COMPANY AND DATED AS OF THE THIRD CLOSING DATE,
THAT ALL CONDITIONS TO THE THIRD CLOSING HAVE BEEN SATISFIED.


8.               INDEMNIFICATION.

(A)                                  IN CONSIDERATION OF THE BUYER’S EXECUTION
AND DELIVERY OF THIS AGREEMENT AND ACQUIRING THE CONVERTIBLE DEBENTURES AND THE
CONVERSION SHARES HEREUNDER, AND IN ADDITION TO ALL OF THE COMPANY’S OTHER
OBLIGATIONS UNDER THIS AGREEMENT, THE COMPANY SHALL DEFEND, PROTECT, INDEMNIFY
AND HOLD HARMLESS THE BUYER(S) AND EACH OTHER HOLDER OF THE CONVERTIBLE
DEBENTURES AND THE CONVERSION SHARES, AND ALL OF THEIR OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS (INCLUDING, WITHOUT LIMITATION, THOSE RETAINED IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT) (COLLECTIVELY,
THE “BUYER INDEMNITEES”) FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION,
SUITS, CLAIMS, LOSSES, COSTS, PENALTIES, FEES, LIABILITIES AND DAMAGES, AND
EXPENSES IN CONNECTION THEREWITH (IRRESPECTIVE OF WHETHER ANY SUCH BUYER
INDEMNITEE IS A PARTY TO THE ACTION FOR WHICH INDEMNIFICATION HEREUNDER IS
SOUGHT), AND INCLUDING

22


--------------------------------------------------------------------------------


REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS (THE “INDEMNIFIED LIABILITIES”),
INCURRED BY THE BUYER INDEMNITEES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT
OF, OR RELATING TO (A) ANY MISREPRESENTATION OR BREACH OF ANY REPRESENTATION OR
WARRANTY MADE BY THE COMPANY IN THIS AGREEMENT, THE CONVERTIBLE DEBENTURES OR
THE OTHER TRANSACTION DOCUMENTS OR ANY OTHER CERTIFICATE, INSTRUMENT OR DOCUMENT
CONTEMPLATED HEREBY OR THEREBY, (B) ANY BREACH OF ANY COVENANT, AGREEMENT OR
OBLIGATION OF THE COMPANY CONTAINED IN THIS AGREEMENT, OR THE OTHER TRANSACTION
DOCUMENTS OR ANY OTHER CERTIFICATE, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY
OR THEREBY, OR (C) ANY CAUSE OF ACTION, SUIT OR CLAIM BROUGHT OR MADE AGAINST
SUCH BUYER INDEMNITEE AND ARISING OUT OF OR RESULTING FROM THE EXECUTION,
DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED PURSUANT HERETO BY ANY OF THE PARTIES HERETO, ANY
TRANSACTION FINANCED OR TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR
INDIRECTLY, WITH THE PROCEEDS OF THE ISSUANCE OF THE CONVERTIBLE DEBENTURES OR
THE STATUS OF THE BUYER OR HOLDER OF THE CONVERTIBLE DEBENTURES AND THE
CONVERSION SHARES, AS A BUYER OF CONVERTIBLE DEBENTURES IN THE COMPANY.  TO THE
EXTENT THAT THE FOREGOING UNDERTAKING BY THE COMPANY MAY BE UNENFORCEABLE FOR
ANY REASON, THE COMPANY SHALL MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND
SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES, WHICH IS PERMISSIBLE UNDER
APPLICABLE LAW.

(B)                                 IN CONSIDERATION OF THE COMPANY’S EXECUTION
AND DELIVERY OF THIS AGREEMENT, AND IN ADDITION TO ALL OF THE BUYER’S OTHER
OBLIGATIONS UNDER THIS AGREEMENT, THE BUYER SHALL DEFEND, PROTECT, INDEMNIFY AND
HOLD HARMLESS THE COMPANY AND ALL OF ITS OFFICERS, DIRECTORS, EMPLOYEES AND
AGENTS (INCLUDING, WITHOUT LIMITATION, THOSE RETAINED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT) (COLLECTIVELY, THE “COMPANY
INDEMNITEES”) FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES INCURRED BY
THE INDEMNITEES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO
(A) ANY MISREPRESENTATION OR BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY
THE BUYER(S) IN THIS AGREEMENT, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY OR
THEREBY EXECUTED BY THE BUYER, (B) ANY BREACH OF ANY COVENANT, AGREEMENT OR
OBLIGATION OF THE BUYER(S) CONTAINED IN THIS AGREEMENT, THE TRANSACTION
DOCUMENTS OR ANY OTHER CERTIFICATE, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY
OR THEREBY EXECUTED BY THE BUYER, OR (C) ANY CAUSE OF ACTION, SUIT OR CLAIM
BROUGHT OR MADE AGAINST SUCH COMPANY INDEMNITEE BASED ON MATERIAL
MISREPRESENTATIONS OR DUE TO A MATERIAL BREACH AND ARISING OUT OF OR RESULTING
FROM THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT, THE
TRANSACTION DOCUMENTS OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
PURSUANT HERETO BY ANY OF THE PARTIES HERETO.  TO THE EXTENT THAT THE FOREGOING
UNDERTAKING BY EACH BUYER MAY BE UNENFORCEABLE FOR ANY REASON, EACH BUYER SHALL
MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE
INDEMNIFIED LIABILITIES, WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.


9.               GOVERNING LAW: MISCELLANEOUS.

(A)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
JERSEY WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS.  THE PARTIES
FURTHER AGREE THAT ANY ACTION BETWEEN THEM SHALL BE HEARD IN HUDSON COUNTY, NEW
JERSEY, AND EXPRESSLY CONSENT TO THE JURISDICTION AND VENUE OF THE SUPERIOR
COURT OF NEW JERSEY, SITTING IN HUDSON COUNTY AND THE UNITED STATES DISTRICT
COURT FOR THE DISTRICT OF NEW JERSEY SITTING IN NEWARK, NEW JERSEY FOR THE
ADJUDICATION OF ANY CIVIL ACTION ASSERTED PURSUANT TO THIS PARAGRAPH.

23


--------------------------------------------------------------------------------


(B)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE IDENTICAL COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED
ONE AND THE SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE
BEEN SIGNED BY EACH PARTY AND DELIVERED TO THE OTHER PARTY.  IN THE EVENT ANY
SIGNATURE PAGE IS DELIVERED BY FACSIMILE TRANSMISSION, THE PARTY USING SUCH
MEANS OF DELIVERY SHALL CAUSE FOUR (4) ADDITIONAL ORIGINAL EXECUTED SIGNATURE
PAGES TO BE PHYSICALLY DELIVERED TO THE OTHER PARTY WITHIN FIVE (5) DAYS OF THE
EXECUTION AND DELIVERY HEREOF.

(C)                                  HEADINGS.  THE HEADINGS OF THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE
INTERPRETATION OF, THIS AGREEMENT.

(D)                                 SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT SHALL BE INVALID OR UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY
OR UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE
REMAINDER OF THIS AGREEMENT IN THAT JURISDICTION OR THE VALIDITY OR
ENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT IN ANY OTHER JURISDICTION.

(E)                                  ENTIRE AGREEMENT, AMENDMENTS.  THIS
AGREEMENT SUPERSEDES ALL OTHER PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN THE
BUYER(S), THE COMPANY, THEIR AFFILIATES AND PERSONS ACTING ON THEIR BEHALF WITH
RESPECT TO THE MATTERS DISCUSSED HEREIN, AND THIS AGREEMENT AND THE INSTRUMENTS
REFERENCED HEREIN CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT
TO THE MATTERS COVERED HEREIN AND THEREIN AND, EXCEPT AS SPECIFICALLY SET FORTH
HEREIN OR THEREIN, NEITHER THE COMPANY NOR ANY BUYER MAKES ANY REPRESENTATION,
WARRANTY, COVENANT OR UNDERTAKING WITH RESPECT TO SUCH MATTERS.  NO PROVISION OF
THIS AGREEMENT MAY BE WAIVED OR AMENDED OTHER THAN BY AN INSTRUMENT IN WRITING
SIGNED BY THE PARTY TO BE CHARGED WITH ENFORCEMENT.

(F)                                    NOTICES.  ANY NOTICES, CONSENTS, WAIVERS,
OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF
THIS AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED (I)
UPON RECEIPT, WHEN DELIVERED PERSONALLY; (II) UPON CONFIRMATION OF RECEIPT, WHEN
SENT BY FACSIMILE; (III) THREE (3) DAYS AFTER BEING SENT BY U.S. CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, OR (IV) ONE (1) DAY AFTER DEPOSIT WITH A NATIONALLY
RECOGNIZED OVERNIGHT DELIVERY SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE
PARTY TO RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH
COMMUNICATIONS SHALL BE:

If to the Company, to:

Senesco Technologies, Inc.

 

303 George Street, Suite 420

 

New Brunswick, NJ 08901

 

Attention:

Chief Executive Officer

 

Telephone:

732-296-8400

 

Facsimile:

732-296-9292

 

 

With a copy to:

Morgan, Lewis & Bockius LLP

 

502 Carnegie Center

 

Princeton, NJ 08540

 

Attention:

Emilio Ragosa, Esq.

 

Telephone:

(609) 919-6633

 

Facsimile:

(609) 919-6701

 

24


--------------------------------------------------------------------------------


If to the Buyer(s), to its address and facsimile number on Schedule I, with
copies to the Buyer’s counsel as set forth on Schedule I.  Each party shall
provide five (5) days’ prior written notice to the other party of any change in
address or facsimile number.

(G)                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.  NEITHER THE COMPANY NOR ANY BUYER SHALL
ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY HERETO.

(H)                                 NO THIRD PARTY BENEFICIARIES.  THIS
AGREEMENT IS INTENDED FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
PERMITTED SUCCESSORS AND ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY
PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON.

(I)                                     SURVIVAL.  UNLESS THIS AGREEMENT IS
TERMINATED UNDER SECTION 9(L), THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY
AND THE BUYER(S) CONTAINED IN SECTIONS 2 AND 3, THE AGREEMENTS AND COVENANTS SET
FORTH IN SECTIONS 4, 5 AND 9, AND THE INDEMNIFICATION PROVISIONS SET FORTH IN
SECTION 8, SHALL SURVIVE THE CLOSING FOR A PERIOD OF TWO (2) YEARS FOLLOWING THE
DATE ON WHICH THE CONVERTIBLE DEBENTURES ARE CONVERTED IN FULL.  THE BUYER(S)
SHALL BE RESPONSIBLE ONLY FOR ITS OWN REPRESENTATIONS, WARRANTIES, AGREEMENTS
AND COVENANTS HEREUNDER.

(J)                                     PUBLICITY.  THE COMPANY AND THE BUYER(S)
SHALL HAVE THE RIGHT TO APPROVE, BEFORE ISSUANCE ANY PRESS RELEASE OR ANY OTHER
PUBLIC STATEMENT WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY MADE BY
ANY PARTY; PROVIDED, HOWEVER, THAT THE COMPANY SHALL BE ENTITLED, WITHOUT THE
PRIOR APPROVAL OF THE BUYER(S), TO ISSUE ANY PRESS RELEASE OR OTHER PUBLIC
DISCLOSURE WITH RESPECT TO SUCH TRANSACTIONS REQUIRED UNDER APPLICABLE
SECURITIES OR OTHER LAWS OR REGULATIONS (THE COMPANY SHALL USE ITS BEST EFFORTS
TO CONSULT THE BUYER(S) IN CONNECTION WITH ANY SUCH PRESS RELEASE OR OTHER
PUBLIC DISCLOSURE PRIOR TO ITS RELEASE AND BUYER(S) SHALL BE PROVIDED WITH A
COPY THEREOF UPON RELEASE THEREOF).

(K)                                  FURTHER ASSURANCES.  EACH PARTY SHALL DO
AND PERFORM, OR CAUSE TO BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND
THINGS, AND SHALL EXECUTE AND DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES,
INSTRUMENTS AND DOCUMENTS, AS THE OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO
CARRY OUT THE INTENT AND ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.

(L)                                     TERMINATION.  IN THE EVENT THAT THE
FIRST CLOSING SHALL NOT HAVE OCCURRED WITH RESPECT TO THE BUYERS ON OR BEFORE
FIVE (5) BUSINESS DAYS FROM THE DATE HEREOF DUE TO THE COMPANY’S OR THE BUYER’S
FAILURE TO SATISFY THE CONDITIONS SET FORTH IN SECTIONS 6 AND 7 ABOVE (AND THE
NON-BREACHING PARTY’S FAILURE TO WAIVE SUCH UNSATISFIED CONDITION(S)), THE
NON-BREACHING PARTY SHALL HAVE THE OPTION TO TERMINATE THIS AGREEMENT WITH
RESPECT TO SUCH BREACHING PARTY AT THE CLOSE OF BUSINESS ON SUCH DATE WITHOUT
LIABILITY OF ANY PARTY TO ANY OTHER PARTY; PROVIDED, HOWEVER, THAT IF THIS
AGREEMENT IS TERMINATED BY THE COMPANY PURSUANT TO THIS SECTION 9(L), THE
COMPANY SHALL REMAIN OBLIGATED TO REIMBURSE THE BUYER(S) FOR THE FEES AND
EXPENSES OF THE BUYER DESCRIBED IN SECTION 4(G) ABOVE.

(M)                               BROKERAGE.  EXCEPT FOR H.C. WAINRIGHT & CO.,
INC. AND STANFORD GROUP COMPANY, THE COMPANY REPRESENTS THAT NO BROKER, AGENT,
FINDER OR OTHER PARTY HAS BEEN

25


--------------------------------------------------------------------------------


RETAINED BY IT IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND THAT
NO OTHER FEE OR COMMISSION HAS BEEN AGREED BY THE COMPANY TO BE PAID FOR OR ON
ACCOUNT OF THE TRANSACTIONS CONTEMPLATED HEREBY. 

(N)                                 NO STRICT CONSTRUCTION.  THE LANGUAGE USED
IN THIS AGREEMENT WILL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO
EXPRESS THEIR MUTUAL INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED
AGAINST ANY PARTY.

(O)                                 ACCOUNTING PROVISION.  FOR PURPOSES OF
CLARITY, THE COMPANY SHALL NOT BE OBLIGATED TO SETTLE ANY CONVERSION OF THE
DEBENTURES OR EXERCISE OF THE WARRANTS IN CASH, EXCEPT AS A RESULT OF THE
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE COMPANY, THEN IN SUCH CASE, ANY CASH
SETTLEMENT SHALL BE AS PER THE TERMS OF THE DEBENTURE OR WARRANT, AS APPLICABLE.

[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

26


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

COMPANY:

 

SENESCO TECHNOLOGIES, INC.

 

 

 

 

 

By:

     /s/ Bruce C. Galton

 

 

Name: Bruce C. Galton

 

Title:   President and Chief Executive Officer

 

27


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

STANFORD VENTURE CAPITAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ James M. Davis

 

 

Name: James M. Davis

 

Its:       President and Director

 

28


--------------------------------------------------------------------------------


SCHEDULE I

SCHEDULE OF BUYERS

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

 

(8)

 

 

 

 

 

 

Legal Representative’s

 

 

Subscription Amount

 

Number of Warrant Shares*

 

Address and Facsimile

Buyer

 

First Closing

 

Second Closing

 

Third Closing

 

First Closing

 

Second Closing

 

Third Closing

 

Number

Stanford Venture Capital Holdings, Inc.

6075 Poplar Avenue
Suite 300
Memphis, TN 38119
Attention: James M. Davis,
President and Director
Telephone: (901) 537-1600
Facsimile: (901) 680-5265

 

$2,000,000 (conversion price of $0.90 per share)

 

$1,500,000 (conversion price of $0.90 per share)

 

$1,500,000 (conversion price of $0.90 per share)

 

1,111,111 shares of Series A Warrants (at an exercise price of $1.01 per share).

 

1,111,111 shares of Series B Warrants (at an exercise price of $0.90 per share).

 

Additional 50% warrant coverage as follows:

 

1,388,889 shares of Series A Warrants (at an exercise price of $1.01 per share).

 

1,388,889 shares of Series B Warrants (at an exercise price of $0.90 per share).

 

833,333 shares of Series A Warrants (at an exercise price of $1.01 per share).

 

833,333 shares of Series B Warrants (at an exercise price of $0.90 per share).

 

833,333 shares of Series A Warrants (at an exercise price of $1.01 per share).

 

833,333 shares of Series B Warrants (at an exercise price of $0.90 per share).

 

Akerman Senterfitt
One Southeast Third Avenue,
25th Floor
Miami, Florida 33131
Attention: Jose Gordo, Esq.
Telephone: 305-755-5812
Facsimile: 305-349-4789

 

--------------------------------------------------------------------------------

* Each issuance of Warrants shall be distributed to the following entities or
individuals in the indicated proportions:  Stanford Venture Capital Holdings,
Inc. (50.00%), Daniel T. Bogar (11.5625%), William R. Fusselmann (11.5625%),
Osvaldo Pi and Vivian Pi, Trustees, or their successors in trust, under the
Osvaldo and Vivian Pi Living Trust, dated February 13, 2007, and any amendments
thereto, (11.5625%), Ronald M. Stein (11.5625%), Charles M. Weiser (1.875%), and
Tal Kimmel (1.875%).


--------------------------------------------------------------------------------


DISCLOSURE SCHEDULE

None.


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF CONVERTIBLE DEBENTURE


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF SERIES A WARRANT


--------------------------------------------------------------------------------


EXHIBIT C

FORM OF SERIES B WARRANT


--------------------------------------------------------------------------------


EXHIBIT D

LOCK UP AGREEMENT

The undersigned hereby agrees that for a period commencing on August 29, 2007
and expiring on the earlier of (a) the date that all amounts owed to Stanford
Venture Capital Holdings, Inc. under the Secured Convertible Debentures issued
pursuant to the Securities Purchase Agreement have been repaid, (b) the date
ninety (90) days after the YA Global Third Closing (as defined in the YA Global
Securities Purchase Agreement), or (c) if the Company has not obtained
Stockholder Approval, eighteen months from the YA Global First Closing (as
defined in the YA Global Securities Purchase Agreement) (the “Lock-up Period”),
he, she or it will not, directly or indirectly, without the prior written
consent of the Buyer, issue, offer, agree or offer to sell, sell, grant an
option for the purchase or sale of, transfer, pledge, assign, hypothecate,
distribute or otherwise encumber or dispose of any securities of the Company,
including common stock or options, rights, warrants or other securities
underlying, convertible into, exchangeable or exercisable for or evidencing any
right to purchase or subscribe for any common stock (whether or not beneficially
owned by the undersigned), or any beneficial interest therein (collectively, the
“Securities”) except (i) in accordance with the volume limitations set forth in
Rule 144(e) of the General Rules and Regulations under the Securities Act of
1933, as amended, or (ii) either during his or her lifetime or upon death, by
gift, will or intestacy, to his or her immediate family or to a trust or limited
partnership the beneficiaries or members of which are exclusively the
undersigned and/or a member or members of his or her immediate family; provided,
however, it shall be a condition to the transfer that the transferee execute an
agreement stating that the transferee is receiving and holding the Securities
subject to the provisions of this Lock-up Agreement.

In order to enable the aforesaid covenants to be enforced, the undersigned
hereby consents to the placing of legends and/or stop-transfer orders with the
transfer agent of the Company’s securities with respect to any of the Securities
registered in the name of the undersigned or beneficially owned by the
undersigned, and the undersigned hereby confirms the undersigned’s investment in
the Company.

Dated:                       , 2007

 

 

 

 

Signature

 

 

 

 

 

 

 

Name:

 

 

Address:

 

 

City, State, Zip Code:

 

 

 

 

 

 

 

 

Print Social Security Number

 

 

or Taxpayer I.D. Number

 

 


--------------------------------------------------------------------------------